UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05387 Franklin Mutual Series Funds (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2789 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (210) 912-2100 Date of fiscal year end: 12/31_ Date of reporting period: 9/30/16 Item 1. Schedule of Investments. Franklin Mutual Beacon Fund Statement of Investments, September 30, 2016 (unaudited) Country Shares/Units Value Common Stocks and Other Equity Interests 85.5% Aerospace & Defense 2.6% a,b KLX Inc. United States $ Auto Components 0.4% a,c International Automotive Components Group Brazil LLC Brazil a,c,d International Automotive Components Group North America LLC United States Banks 9.9% JPMorgan Chase & Co. United States Societe Generale SA France a Standard Chartered PLC United Kingdom Wells Fargo & Co. United States Chemicals 2.8% a,e,f Dow Corning Corp., Contingent Distribution United States  Monsanto Co. United States Syngenta AG Switzerland Tronox Ltd., A United States Communications Equipment 4.0% Cisco Systems Inc. United States Nokia OYJ, ADR Finland Construction & Engineering 0.5% Sinopec Engineering Group Co. Ltd. China Consumer Finance 2.8% Capital One Financial Corp. United States Diversified Telecommunication Services 2.5% a,e,f Global Crossing Holdings Ltd., Contingent Distribution United States  Koninklijke KPN NV Netherlands Electrical Equipment 1.2% a Sensata Technologies Holding NV United States Energy Equipment & Services 0.5% Baker Hughes Inc. United States Food & Staples Retailing 3.6% a Rite Aid Corp. United States Walgreens Boots Alliance Inc. United States Health Care Equipment & Supplies 7.0% Medtronic PLC United States St. Jude Medical Inc. United States Stryker Corp. United States Insurance 3.0% The Allstate Corp. United States White Mountains Insurance Group Ltd. United States Internet Software & Services 1.5% a Baidu Inc., ADR China IT Services 0.2% Xerox Corp. United States Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual Beacon Fund Statement of Investments, September 30, 2016 (unaudited) (continued) Machinery 2.2% Caterpillar Inc. United States 929,960 82,552,549 Media 8.0% a Charter Communications Inc., A United States 239,187 64,573,314 a DISH Network Corp., A United States 709,941 38,890,568 a Liberty Global PLC, C United Kingdom 1,986,610 65,637,594 Time Warner Inc. United States 1,351,872 107,622,530 Twenty-First Century Fox Inc., B United States 1,053,321 26,059,162 302,783,168 Metals & Mining 1.4% g,h Freeport-McMoRan Inc., B United States 4,791,069 52,031,009 Oil, Gas & Consumable Fuels 3.3% Marathon Oil Corp. United States 5,684,969 89,879,360 a,c,d Warrior Met Coal LLC, A United States 10,273 1,540,950 a,c,d Warrior Met Coal LLC, B United States 24,026 3,603,900 The Williams Cos. Inc. United States 947,112 29,104,752 124,128,962 Pharmaceuticals 11.5% Eli Lilly & Co. United States 1,023,009 82,106,702 GlaxoSmithKline PLC United Kingdom 2,150,447 45,816,567 Merck & Co. Inc. United States 2,108,367 131,583,185 Novartis AG, ADR Switzerland 1,482,000 117,018,720 Teva Pharmaceutical Industries Ltd., ADR Israel 1,239,892 57,047,431 433,572,605 Software 11.0% CA Inc. United States 2,331,659 77,131,280 a Check Point Software Technologies Ltd. Israel 873,664 67,805,063 Microsoft Corp. United States 1,991,742 114,724,339 Open Text Corp. Canada 282,742 18,338,646 Symantec Corp. United States 5,413,230 135,872,073 413,871,401 Tobacco 3.0% British American Tobacco PLC United Kingdom 1,796,882 114,874,257 Wireless Telecommunication Services 2.6% Vodafone Group PLC United Kingdom 33,931,619 97,571,830 Total Common Stocks and Other Equity Interests (Cost $2,699,348,866) 3,224,036,889 Preferred Stocks 4.8% Automobiles 2.1% i Porsche Automobil Holding SE, 2.223%, pfd. Germany 530,352 27,079,697 i Volkswagen AG, 0.145%, pfd. Germany 396,205 52,072,596 79,152,293 Technology Hardware, Storage & Peripherals 2.7% i Samsung Electronics Co. Ltd., 1.632%, pfd. South Korea 88,380 103,595,251 Total Preferred Stocks (Cost $152,983,357) 182,747,544 Principal Amount Corporate Bonds, Notes and Senior Floating Rate Interests 2.3% iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States $ 18,873,000 15,004,035 j Tranche D Term Loan, 7.274%, 1/30/19 United States 15,813,482 12,179,671 j Tranche E Term Loan, 8.024%, 7/30/19 United States 5,080,935 3,909,145 k Valeant Pharmaceuticals International, senior bond, 144A, 6.75%, 8/15/21 United States 2,208,000 2,086,560 7.25%, 7/15/22 United States 1,654,000 1,542,355 j Veritas Software Corp., Term Loan B1, 6.625%, 1/27/23 United States 11,294,245 10,583,645 Term Loan B2, 8.625%, 1/27/23 United States 10,901,753 9,843,378 Franklin Mutual Beacon Fund Statement of Investments, September 30, 2016 (unaudited) (continued) k Veritas U.S. Inc./Veritas Bermuda Ltd., senior note, 144A, 7.50%, 2/01/23 United States 2,112,000 2,038,080 10.50%, 2/01/24 United States 13,577,000 12,830,265 k Western Digital Corp., senior note, 144A, 10.50%, 4/01/24 United States 13,099,000 15,243,961 Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $87,034,858) 85,261,095 Corporate Notes and Senior Floating Rate Interests in Reorganization 2.1% c,l Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 United States 10,848 — j,l Caesars Entertainment Operating Co. Inc., 1.50%, 3/01/17, Term B-5-B Loans United States 7,949,777 8,552,632 Term B-6-B Loans United States 33,533,690 36,761,308 Term B-7 Loans United States 10,720,130 12,328,150 l Samson Investment Co., senior note, 9.75%, 2/15/20 United States 14,349,000 591,896 j,l Texas Competitive Electric Holdings Co. LLC, Term Loans, 5.39%, 10/10/17 United States 46,282,735 13,638,967 k,l Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 5.56%, 10/01/20 United States 28,306,000 8,651,021 k,l,m Walter Energy Inc., second lien, 144A, PIK, 11.50%, 4/01/20 United States 4,557,750 1,025 Total Corporate Notes and Senior Floating Rate Interests in Reorganization (Cost $123,589,931) 80,524,999 Shares Companies in Liquidation 0.2% a Adelphia Recovery Trust United States 48,268,724 48,269 a,e Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States 6,161,087 61,611 a,b,c,d CB FIM Coinvestors LLC United States 15,831,950 — a,e,f Century Communications Corp., Contingent Distribution United States 16,986,000 — a,c FIM Coinvestor Holdings I, LLC United States 19,805,560 — a,n Lehman Brothers Holdings Inc., Bankruptcy Claim United States 163,140,446 5,505,990 a,e,f Tribune Media Litigation Trust, Contingent Distribution United States 496,810 — Total Companies in Liquidation (Cost $15,480,090) 5,615,870 Principal Amount Municipal Bonds in Reorganization (Cost $14,893,535) 0.3% l Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States $ 17,038,000 11,181,188 Counterparty Notional Amount* Options Purchased 0.0% † Puts - Over-the-Counter Currency Options 0.0% † CNY/USD, December Strike Price 7.255 CNY, Expires 12/14/16 HSBK 101,885,593 CNY 9,044 CNY/USD, December Strike Price 7.27 CNY, Expires 12/15/16 HSBK 177,111,740 CNY 14,837 CNY/USD, December Strike Price 7.27 CNY, Expires 12/15/16 MSCS 80,739,166 CNY 6,763 Total Options Purchased (Cost $182,028) 30,644 Total Investments before Short Term Investments (Cost $3,093,512,665) 3,589,398,229 Country Principal Amount Short Term Investments 4.6% U.S. Government and Agency Securities 4.6% FHLB, 10/03/16 United States $ 51,700,000 51,700,000 g,o U.S. Treasury Bill, 10/13/16 - 3/16/17 United States 120,715,000 120,614,907 Total U.S. Government and Agency Securities (Cost $172,268,494) 172,314,907 Total Investments (Cost $3,265,781,159) 99.8% 3,761,713,136 Options Written ( ) % † (7,200 ) Securities Sold Short ( ) % (36,138,623 ) Other Assets, less Liabilities 1.2% 45,080,820 Net Assets 100.0% $ 3,770,648,133 Number of Contracts Options Written (Premiums received $245,370) (0.0)% † Calls - Exchange-Traded Metals & Mining (0.0)% † Freeport-McMoRan Inc., B, October Strike Price $14, Expires 10/21/16 United States 2,400 $ (7,200 ) Franklin Mutual Beacon Fund Statement of Investments, September 30, 2016 (unaudited) (continued) Shares Securities Sold Short (Proceeds $34,878,859) (1.0)% Common Stocks Health Care Equipment & Supplies (1.0)% Abbott Laboratories United States $ )  Rounds to less than 0.1% of net assets. * The notional amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 7 regarding holdings of 5% voting securities. c See Note 6 regarding restricted securities. d At September 30, 2016, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. e Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. f Security has been deemed illiquid because it may not be able to be sold within seven days. g A portion or all of the security has been segregated as collateral for securities sold short, open forward contracts and open written options contracts. At September 30, 2016, the aggregate value of these securities and/or cash pledged amounted to $58,785,714, representing 1.6% of net assets. h A portion or all of the security is held in connection with written option contracts open at period end. i Variable rate security. The rate shown represents the yield at period end. j The coupon rate shown represents the rate at period end. k Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2016, the aggregate value of these securities was $42,393,267, representing 1.1% of net assets. l Defaulted security or security for which income has been deemed uncollectible. m Income may be received in additional securities and/or cash. n Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. o The security was issued on a discount basis with no stated coupon rate. At September 30, 2016, the Fund had the follow ing futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts EUR/USD Short $ 12/19/16 $ - $ ) GBP/USD Short 12/19/16 - Total Futures Contracts $ $ ) Net unrealized appreciation (depreciation) $ At September 30, 2016, the Fund had the follow ing forw ard exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BANT Buy $ 10/03/16 $ $ - Euro FBCO Buy 10/03/16 - Franklin Mutual Beacon Fund Statement of Investments, September 30, 2016 (unaudited) (continued) Euro HSBK Buy 10/03/16 - Euro HSBK Sell 10/03/16 - Euro SSBT Buy 10/03/16 ) Euro SSBT Sell 10/03/16 - Euro UBSW Buy 10/03/16 - Euro BANT Sell 10/18/16 - Euro FBCO Buy 10/18/16 - Euro HSBK Buy 10/18/16 - Euro SSBT Buy 10/18/16 - Euro SSBT Sell 10/18/16 - British Pound BONY Buy 10/24/16 - ) British Pound SSBT Sell 10/24/16 - Euro BANT Sell 11/04/16 - Euro HSBK Sell 11/04/16 - South Korean Won BANT Sell 11/14/16 - ) South Korean Won FBCO Buy 11/14/16 - South Korean Won FBCO Sell 11/14/16 - ) South Korean Won HSBK Buy 11/14/16 - South Korean Won HSBK Sell 11/14/16 - ) Euro BANT Sell 11/18/16 ) Euro BONY Sell 11/18/16 ) Euro FBCO Sell 11/18/16 - ) Euro HSBK Sell 11/18/16 ) Euro SSBT Sell 11/18/16 ) British Pound BANT Sell 11/23/16 - British Pound BONY Buy 11/23/16 - ) British Pound BONY Sell 11/23/16 - British Pound FBCO Buy 11/23/16 - ) British Pound FBCO Sell 11/23/16 - British Pound HSBK Buy 11/23/16 - ) British Pound HSBK Sell 11/23/16 - British Pound SSBT Buy 11/23/16 - ) British Pound SSBT Sell 11/23/16 - British Pound BANT Sell 1/13/17 - British Pound BONY Sell 1/13/17 - British Pound FBCO Sell 1/13/17 - British Pound HSBK Sell 1/13/17 - British Pound SSBT Sell 1/13/17 - Euro BANT Sell 1/17/17 - ) Euro BONY Sell 1/17/17 - ) Euro FBCO Sell 1/17/17 - ) Euro HSBK Sell 1/17/17 - ) Euro SSBT Sell 1/17/17 - ) British Pound FBCO Sell 2/13/17 - British Pound HSBK Sell 2/13/17 - British Pound SSBT Sell 2/13/17 - British Pound UBSW Sell 2/13/17 - South Korean Won BANT Sell 2/13/17 - ) South Korean Won FBCO Sell 2/13/17 - ) Franklin Mutual Beacon Fund Statement of Investments, September 30, 2016 (unaudited) (continued) South Korean Won HSBK Sell 42,637,324,542 38,241,825 2/13/17 - (480,676 ) South Korean Won UBSW Sell 866,780,437 787,624 2/13/17 429 - Euro BANT Sell 274,202 309,519 2/17/17 - (676 ) Euro BONY Sell 2,900,000 3,313,250 2/17/17 32,584 - Euro FBCO Sell 274,202 309,240 2/17/17 - (955 ) Euro HSBK Sell 1,617,093 1,832,395 2/17/17 5,480 (2,444 ) Euro SSBT Sell 852,043 963,926 2/17/17 40 - Euro UBSW Sell 426,021 482,598 2/17/17 656 - Total Forward Exchange Contracts $ 10,096,063 $ (5,296,503 ) Net unrealized appreciation (depreciation) $ 4,799,560 a May be comprised of multiple contracts w ith the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BANT Bank of America N.A. BONY Bank of New York Mellon FBCO Credit Suisse International HSBK HSBC Bank PLC MSCS Morgan Stanley Capital Services LLC SSBT State Street Bank and Trust Co., N.A. UBSW UBS AG Currency CNY Chinese Yuan EUR Euro GBP British Pound USD United States Dollar Selected Portfolio ADR American Depositary Receipt FHLB Federal Home Loan Bank GO General Obligation PIK Payment-In-Kind Franklin Mutual European Fund Statement of Investments, September 30, 2016 (unaudited) Country Shares Value Common Stocks 84.5% Air Freight & Logistics 1.8% Deutsche Post AG Germany 1,444,550 $ 45,162,581 Auto Components 2.3% Cie Generale des Etablissements Michelin, B France 515,350 57,023,145 Banks 3.5% BNP Paribas SA France 368,240 18,940,914 HSBC Holdings PLC United Kingdom 3,715,286 27,880,591 a Standard Chartered PLC United Kingdom 5,129,306 41,790,917 88,612,422 Capital Markets 0.7% Oslo Bors VPS Holding ASA Norway 340,000 3,660,628 UBS Group AG Switzerland 1,004,184 13,677,207 17,337,835 Chemicals 4.5% Arkema SA France 710,938 65,833,659 Lanxess AG Germany 620,127 38,538,501 Syngenta AG Switzerland 20,230 8,851,341 113,223,501 Commercial Services & Supplies 1.2% G4S PLC United Kingdom 10,283,548 30,377,563 Communications Equipment 2.5% Nokia OYJ, A Finland 5,254,934 30,472,355 Nokia OYJ, ADR Finland 5,416,684 31,362,600 61,834,955 Construction & Engineering 1.7% FLSmidth & Co. AS Denmark 1,157,049 43,521,193 Construction Materials 2.6% a LafargeHolcim Ltd., B Switzerland 1,216,211 65,734,367 Diversified Telecommunication Services 7.0% Deutsche Telekom AG Germany 4,071,986 68,275,384 Hellenic Telecommunications Organization SA Greece 3,445,216 30,199,525 Koninklijke KPN NV Netherlands 19,594,565 65,070,203 a Telecom Italia SpA Italy 14,187,068 11,782,193 175,327,305 Electric Utilities 3.1% Enel SpA Italy 17,391,006 77,550,646 Energy Equipment & Services 0.1% a,b DeepOcean Group Holding BV Netherlands 915,467 3,204,135 Food & Staples Retailing 3.8% Carrefour SA France 1,071,920 27,784,647 Metro AG Germany 2,253,361 67,081,349 94,865,996 Hotels, Restaurants & Leisure 2.6% Accor SA France 1,660,611 65,895,336 Industrial Conglomerates 3.3% Koninklijke Philips NV Netherlands 2,795,546 82,876,325 Insurance 13.5% Ageas Belgium 1,192,769 43,517,186 Direct Line Insurance Group PLC United Kingdom 9,850,945 46,600,327 Lancashire Holdings Ltd. United Kingdom 3,612,800 31,412,242 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual European Fund Statement of Investments, September 30, 2016 (unaudited) (continued) NN Group NV Netherlands RSA Insurance Group PLC United Kingdom UNIQA Insurance Group AG Austria XL Group Ltd. Ireland Machinery 1.8% CNH Industrial NV United Kingdom CNH Industrial NV, special voting United Kingdom a Vossloh AG Germany Marine 2.3% A.P. Moeller-Maersk AS, B Denmark Media 1.3% a Liberty Global PLC, C United Kingdom Metals & Mining 1.9% ThyssenKrupp AG Germany Voestalpine AG Austria Oil, Gas & Consumable Fuels 6.4% BP PLC United Kingdom a Cairn Energy PLC United Kingdom a Repsol SA Spain Royal Dutch Shell PLC, A (EUR Traded) United Kingdom Royal Dutch Shell PLC, A (GBP Traded) United Kingdom Pharmaceuticals 6.5% GlaxoSmithKline PLC United Kingdom Novartis AG Switzerland Sanofi France Professional Services 0.6% Relx PLC United Kingdom Road & Rail 0.0% c,d Euro Wagon LP Jersey Islands  Specialty Retail 3.6% a Dufry AG Switzerland Hornbach Holding AG & Co. KGaA Germany Kingfisher PLC United Kingdom Tobacco 0.8% Imperial Brands PLC United Kingdom Trading Companies & Distributors 2.5% a Kloeckner & Co. SE Germany Rexel SA France Wireless Telecommunication Services 2.6% Vodafone Group PLC United Kingdom Total Common Stocks (Cost $2,223,171,003) Preferred Stocks 4.3% Auto Components 2.0% e Schaeffler AG, 3.554%, pfd. Germany Automobiles 2.3% e Volkswagen AG, 0.145%, pfd. Germany Total Preferred Stocks (Cost $116,912,952) Franklin Mutual European Fund Statement of Investments, September 30, 2016 (unaudited) (continued) Total Investments before Short Term Investments (Cost $2,340,083,955) Short Term Investments 8.9% Principal Amount U.S. Government and Agency Securities 8.9% FHLB, 10/03/16 United States $ f U.S. Treasury Bill, 10/27/16 United States 2/16/17 United States 2/23/17 United States 10/06/16 - 3/16/17 United States Total U.S. Government and Agency Securities (Cost $224,545,089) Total Investments (Cost $2,564,629,044) 97.7% Other Assets, less Liabilities 2.3% Net Assets 100.0% $ a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. c See Note 7 regarding holdings of 5% voting securities. d See Note 6 regarding restricted securities. e Variable rate security. The rate shown represents the yield at period end. f The security was issued on a discount basis with no stated coupon rate. At September 30, 2016, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts CHF/USD Short 22 $ 12/19/16 $ - $ ) EUR/USD Short 12/19/16 - ) GBP/USD Short 12/19/16 - Total Futures Contracts $ $ ) Net unrealized appreciation (depreciation) $ At September 30, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BANT Buy $ 10/03/16 $ $ ) Euro BANT Sell 10/03/16 - Euro BONY Buy 10/03/16 - ) Euro FBCO Buy 10/03/16 - Euro HSBK Buy 10/03/16 - Euro HSBK Sell 10/03/16 - Euro SSBT Buy 10/03/16 - Euro SSBT Sell 10/03/16 - Euro UBSW Buy 10/03/16 - Swiss Franc BONY Buy 10/12/16 ) Franklin Mutual European Fund Statement of Investments, September 30, 2016 (unaudited) (continued) Swiss Franc BONY Sell 10/12/16 - ) Swiss Franc HSBK Sell 10/12/16 ) Swiss Franc SSBT Buy 10/12/16 - ) Euro BANT Sell 10/18/16 - Euro HSBK Sell 10/18/16 - Euro SSBT Sell 10/18/16 - British Pound FBCO Buy 10/24/16 - ) British Pound HSBK Buy 10/24/16 - ) British Pound SSBT Buy 10/24/16 - ) British Pound SSBT Sell 10/24/16 - Euro BANT Sell 11/04/16 - Euro HSBK Sell 11/04/16 - Euro BANT Sell 11/18/16 - ) Euro BONY Sell 11/18/16 ) Euro HSBK Sell 11/18/16 ) Euro SSBT Sell 11/18/16 - ) British Pound BANT Sell 11/23/16 - British Pound BONY Sell 11/23/16 - British Pound HSBK Sell 11/23/16 - British Pound SSBT Sell 11/23/16 - British Pound BANT Sell 1/13/17 - British Pound BONY Sell 1/13/17 - British Pound FBCO Sell 1/13/17 - British Pound HSBK Sell 1/13/17 - British Pound SSBT Sell 1/13/17 - Euro BANT Sell 1/17/17 - ) Euro BONY Sell 1/17/17 - ) Euro FBCO Sell 1/17/17 - ) Euro HSBK Sell 1/17/17 - ) Euro SSBT Sell 1/17/17 - ) Norwegian Krone BONY Buy 1/25/17 - Norwegian Krone HSBK Sell 1/25/17 - ) British Pound FBCO Sell 2/13/17 - British Pound HSBK Sell 2/13/17 - British Pound SSBT Sell 2/13/17 - British Pound UBSW Sell 2/13/17 - Euro BANT Sell 2/17/17 - ) Euro FBCO Sell 2/17/17 - ) Euro HSBK Sell 2/17/17 ) Euro SSBT Sell 2/17/17 ) Euro UBSW Sell 2/17/17 - ) Total Forward Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. Franklin Mutual European Fund Statement of Investments, September 30, 2016 (unaudited) (continued) ABBREVIATIONS Counterparty BANT Bank of America N.A. BONY Bank of New York Mellon FBCO Credit Suisse International HSBK HSBC Bank PLC SSBT State Street Bank and Trust Co., N.A. UBSW UBS AG Currency CHF Swiss Franc EUR Euro GBP British Pound USD United States Dollar Selected Portfolio ADR American Depositary Receipt FHLB Federal Home Loan Bank Franklin Mutual Financial Services Fund Statement of Investments, September 30, 2016 (unaudited) Country Shares/Units Value Common Stocks and Other Equity Interests 91.9% Banks 33.2% a,b AB&T Financial Corp. United States 226,100 $ 99,484 Barclays PLC United Kingdom 2,855,165 6,212,686 BB&T Corp. United States 291,320 10,988,590 BNP Paribas SA France 71,270 3,665,867 Capital Bank Financial Corp., A United States 42,649 1,369,459 c Capital Bank Financial Corp., B, 144A, non-voting United States 153,021 4,913,504 CIT Group Inc. United States 594,800 21,591,240 Citigroup Inc. United States 123,869 5,850,333 Citizens Financial Group Inc. United States 643,086 15,890,655 Columbia Banking System Inc. United States 117,665 3,849,999 a FCB Financial Holdings Inc., A United States 356,409 13,696,798 Guaranty Bancorp United States 266,761 4,761,684 HSBC Holdings PLC United Kingdom 903,350 6,779,002 JPMorgan Chase & Co. United States 156,190 10,400,692 KB Financial Group Inc. South Korea 101,194 3,480,301 PNC Financial Services Group Inc. United States 94,970 8,555,847 Southern National Bancorp of Virginia Inc. United States 547,560 7,145,658 a Standard Chartered PLC United Kingdom 1,287,230 10,487,681 State Bank Financial Corp. United States 416,160 9,496,771 SunTrust Banks Inc. United States 375,460 16,445,148 Wells Fargo & Co. United States 284,820 12,611,830 178,293,229 Capital Markets 4.8% a China International Capital Corp. Ltd., H China 4,425,001 6,047,305 Credit Suisse Group AG Switzerland 307,290 4,020,853 Oslo Bors VPS Holding ASA Norway 911,000 9,808,330 UBS Group AG Switzerland 441,330 6,011,012 25,887,500 Consumer Finance 6.0% Capital One Financial Corp. United States 248,230 17,830,361 c Hoist Finance AB, 144A Sweden 608,928 5,858,320 Sun Hung Kai & Co. Ltd. Hong Kong 14,145,704 8,845,225 32,533,906 Diversified Financial Services 3.2% First Pacific Co. Ltd. Hong Kong 7,786,902 5,541,743 Voya Financial Inc. United States 399,670 11,518,490 17,060,233 Equity Real Estate Investment Trusts (REITs) 1.8% Hibernia REIT PLC Ireland 6,309,142 9,713,593 Household Durables 1.7% a Cairn Homes PLC Ireland 4,414,616 5,333,232 a,c Cairn Homes PLC, 144A Ireland 2,988,749 3,610,663 8,943,895 Insurance 37.1% Ageas Belgium 256,999 9,376,395 a Alleghany Corp. United States 18,637 9,784,798 The Allstate Corp. United States 102,216 7,071,303 American International Group Inc. United States 375,458 22,279,678 Argo Group International Holdings Ltd. United States 218,285 12,315,640 a ASR Nederland NV Netherlands 410,210 8,348,602 China Pacific Insurance Group Co. Ltd., H China 2,979,740 11,006,408 Chubb Ltd. United States 62,970 7,912,180 Direct Line Insurance Group PLC United Kingdom 2,164,854 10,240,937 a Enstar Group Ltd. United States 51,919 8,539,118 Korean Reinsurance Co. South Korea 474,730 5,025,378 Lancashire Holdings Ltd. United Kingdom 633,269 5,506,089 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual Financial Services Fund Statement of Investments, September 30, 2016 (unaudited) (continued) Maiden Holdings Ltd. United States MetLife Inc. United States NN Group NV Netherlands RSA Insurance Group PLC United Kingdom State National Cos. Inc. United States c State National Cos. Inc.144A United States UNIQA Insurance Group AG Austria White Mountains Insurance Group Ltd. United States XL Group Ltd. Ireland Real Estate Management & Development 3.1% a Dolphin Capital Investors Ltd. Greece Takara Leben Co. Ltd. Japan Thrifts & Mortgage Finance 1.0% Genworth Mortgage Insurance Australia Ltd. Australia Total Common Stocks and Other Equity Interests (Cost $467,497,909) Convertible Preferred Stocks (Cost $122,400) 0.1% Banks 0.1% d Columbia Banking System Inc., 4.584%, cvt. pfd., B United States Preferred Stocks 1.2% Diversified Financial Services 1.2% a,e Hightower Holding LLC, pfd., A, Series 1 United States a,e Hightower Holding LLC, pfd., A, Series 2 United States Total Preferred Stocks (Cost $4,782,324) Companies in Liquidation 0.1% a,e FIM Coinvestor Holdings I, LLC United States  a,f Lehman Brothers Holdings Inc., Bankruptcy Claim United States Total Companies in Liquidation (Cost $532,682) Counterparty Notional Amount* Options Purchased 0.0%  Put-Over-the-Counter Currency Options 0.0%  CNY/USD, December Strike Price 7.255 CNY, Expires 12/14/16 HSBK CNY CNY/USD, December Strike Price 7.27 CNY, Expires 12/15/16 HSBK CNY CNY/USD, December Strike Price 7.27 CNY, Expires 12/15/16 MSCS CNY Total Options Purchased (Cost $90,831) Total Investments before Short Term Investments (Cost $473,026,146) Short Term Investments 4.9% Country Principal Amount U.S. Government and Agency Securities 4.9% FHLB,10/03/16 United States $ g,h U.S. Treasury Bill, 10/13/16 - 3/16/17 United States Total U.S. Government and Agency Securities (Cost $26,287,206) Total Investments (Cost $499,313,352) 98.2% Other Assets, less Liabilities 1.8% Net Assets 100.0% $  Rounds to less than 0.1% of net assets. * The notional amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 7 regarding holdings of 5% voting securities. Franklin Mutual Financial Services Fund Statement of Investments, September 30, 2016 (unaudited) (continued) c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2016, the aggregate value of these securities was $18,274,487, representing 3.4% of net assets. d Variable rate security. The rate shown represents the yield at period end. e See Note 6 regarding restricted securities. f Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. g The security was issued on a discount basis with no stated coupon rate. h A portion or all of the security has been segregated as collateral for open forward contracts. At September 30, 2016, the value of this security and/or cash pledged amounted to $1,251,683, representing 0.2% of net assets. At September 30, 2016, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts CHF/USD Short 1 $ 12/19/16 $ - $ ) EUR/USD Short 12/19/16 - ) GBP/USD Short 12/19/16 - Total Futures Contracts $ $ ) Net unrealized appreciation (depreciation) $ At September 30, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BANT Buy $ 10/03/16 $ $ - Euro HSBK Sell 10/03/16 - Euro SSBT Buy 10/03/16 - Euro SSBT Sell 10/03/16 - Euro UBSW Buy 10/03/16 - Sw iss Franc BONY Buy 10/12/16 ) Sw iss Franc BONY Sell 10/12/16 - ) Sw iss Franc HSBK Sell 10/12/16 ) Sw iss Franc SSBT Buy 10/12/16 - ) Euro BANT Sell 10/18/16 - Euro SSBT Sell 10/18/16 - British Pound FBCO Buy 10/24/16 - ) British Pound HSBK Buy 10/24/16 - ) British Pound SSBT Buy 10/24/16 - ) British Pound SSBT Sell 10/24/16 - Japanese Yen BONY Buy 10/24/16 - Japanese Yen BONY Sell 10/24/16 - ) Franklin Mutual Financial Services Fund Statement of Investments, September 30, 2016 (unaudited) (continued) Japanese Yen HSBK Buy 10/24/16 ) Japanese Yen HSBK Sell 10/24/16 ) Japanese Yen SSBT Buy 10/24/16 - Australian Dollar HSBK Buy 10/31/16 ) Australian Dollar HSBK Sell 10/31/16 ) Sw edish Krona BONY Sell 10/31/16 - Sw edish Krona HSBK Sell 10/31/16 - Euro BANT Sell 11/04/16 - Euro HSBK Sell 11/04/16 - South Korean Won BANT Sell 11/14/16 - ) South Korean Won FBCO Buy 11/14/16 - South Korean Won FBCO Sell 11/14/16 - ) South Korean Won HSBK Buy 11/14/16 ) South Korean Won HSBK Sell 11/14/16 - ) Euro BANT Sell 11/18/16 ) Euro BONY Sell 11/18/16 ) Euro HSBK Sell 11/18/16 ) Euro SSBT Sell 11/18/16 ) British Pound BANT Sell 11/23/16 - British Pound BONY Sell 11/23/16 - British Pound FBCO Sell 11/23/16 - British Pound HSBK Sell 11/23/16 - British Pound SSBT Sell 11/23/16 - British Pound BONY Sell 1/13/17 - British Pound FBCO Sell 1/13/17 - British Pound HSBK Sell 1/13/17 - British Pound SSBT Sell 1/13/17 - Euro BANT Sell 1/17/17 - ) Euro BONY Sell 1/17/17 - ) Euro FBCO Sell 1/17/17 - ) Euro HSBK Sell 1/17/17 - ) Euro SSBT Sell 1/17/17 - ) Norw egian Krone BONY Buy 1/25/17 - Norw egian Krone HSBK Sell 1/25/17 - ) British Pound FBCO Sell 2/13/17 - British Pound HSBK Sell 2/13/17 - British Pound SSBT Sell 2/13/17 - British Pound UBSW Sell 2/13/17 - South Korean Won BANT Sell 2/13/17 - ) South Korean Won FBCO Sell 2/13/17 - ) South Korean Won HSBK Sell 2/13/17 - ) Euro FBCO Sell 2/17/17 - Euro HSBK Sell 2/17/17 ) Euro SSBT Sell 2/17/17 ) Euro UBSW Sell 2/17/17 - ) Total Forw ard Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. Franklin Mutual Financial Services Fund Statement of Investments, September 30, 2016 (unaudited) (continued) ABBREVIATIONS Counterparty BANT Bank of America N.A. BONY Bank of New York Mellon FBCO Credit Suisse International HSBK HSBC Bank PLC MSCS Morgan Stanley Capital Services LLC SSBT State Street Bank and Trust Co., N.A. UBSW UBS AG Currency CHF Swiss Franc CNY Chinese Yuan EUR Euro GBP British Pound USD United States Dollar Selected Portfolio FHLB Federal Home Loan Bank Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2016 (unaudited) Country Shares/Units Value Common Stocks and Other Equity Interests 89.5% Aerospace & Defense 0.6% B/E Aerospace Inc. United States 2,022,442 $ 104,479,354 a KLX Inc. United States 1,011,221 35,594,979 140,074,333 Auto Components 0.8% Cie Generale des Etablissements Michelin, B France 1,269,287 140,445,787 a,b International Automotive Components Group Brazil LLC Brazil 3,819,425 95,719 a,b,c,d International Automotive Components Group North America LLC United States 35,491,081 25,050,669 165,592,175 Automobiles 1.2% General Motors Co. United States 5,945,392 188,885,104 Hyundai Motor Co. South Korea 661,459 81,440,113 270,325,217 Banks 11.3% Barclays PLC United Kingdom 60,743,193 132,173,932 BNP Paribas SA France 3,690,983 189,850,615 Capital Bank Financial Corp., A United States 866,477 27,822,576 e Capital Bank Financial Corp., B, 144A, non-voting United States 2,980,444 95,702,057 CIT Group Inc. United States 4,841,447 175,744,526 Citigroup Inc. United States 5,490,140 259,299,312 Citizens Financial Group Inc. United States 10,206,899 252,212,474 HSBC Holdings PLC United Kingdom 21,384,574 160,476,086 JPMorgan Chase & Co. United States 4,590,489 305,680,663 KB Financial Group Inc. South Korea 2,382,157 81,928,010 PNC Financial Services Group Inc. United States 2,700,744 243,310,027 Societe Generale SA France 3,827,410 132,392,278 a Standard Chartered PLC United Kingdom 12,656,750 103,120,616 Wells Fargo & Co. United States 6,774,534 299,976,366 2,459,689,538 Beverages 0.8% PepsiCo Inc. United States 1,638,199 178,186,905 Chemicals 0.5% a,f,g Dow Corning Corp., Contingent Distribution United States 11,430,153 — Monsanto Co. United States 367,759 37,584,970 Syngenta AG Switzerland 157,078 68,727,184 106,312,154 Communications Equipment 2.5% Cisco Systems Inc. United States 7,416,030 235,236,472 Nokia OYJ, A Finland 28,555,604 165,588,474 Nokia OYJ, ADR Finland 25,474,246 147,495,884 548,320,830 Construction Materials 0.9% a LafargeHolcim Ltd., B Switzerland 3,691,245 199,506,216 Consumer Finance 1.1% Ally Financial Inc. United States 4,641,368 90,367,435 Capital One Financial Corp. United States 2,190,465 157,341,101 247,708,536 Containers & Packaging 0.7% International Paper Co. United States 3,351,698 160,814,470 Diversified Financial Services 0.5% Voya Financial Inc. United States 3,426,353 98,747,493 Diversified Telecommunication Services 2.9% China Telecom Corp. Ltd., H China 448,060,220 225,868,541 Deutsche Telekom AG Germany 8,629,475 144,691,244 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2016 (unaudited) (continued) a,f,g Global Crossing Holdings Ltd., Contingent Distribution United States  Koninklijke KPN NV Netherlands Electric Utilities 1.1% Enel SpA Italy Energy Equipment & Services 1.2% Baker Hughes Inc. United States Food & Staples Retailing 4.0% CVS Health Corp. United States Empire Co. Ltd., A Canada Metro AG Germany a Rite Aid Corp. United States Walgreens Boots Alliance Inc. United States Health Care Equipment & Supplies 4.8% Medtronic PLC United States St. Jude Medical Inc. United States Stryker Corp. United States Hotels, Restaurants & Leisure 1.5% Accor SA France Sands China Ltd. Hong Kong Independent Power & Renewable Electricity Producers 0.1% NRG Energy Inc. United States Industrial Conglomerates 2.1% Jardine Strategic Holdings Ltd. Hong Kong Koninklijke Philips NV Netherlands Insurance 9.6% a Alleghany Corp. United States The Allstate Corp. United States American International Group Inc. United States China Pacific Insurance Group Co. Ltd., H China Chubb Ltd. United States MetLife Inc. United States NN Group NV Netherlands RSA Insurance Group PLC United Kingdom White Mountains Insurance Group Ltd. United States XL Group Ltd. Ireland Internet Software & Services 1.1% a LinkedIn Corp., A United States IT Services 0.2% Xerox Corp. United States Machinery 1.7% Caterpillar Inc. United States CNH Industrial NV United Kingdom CNH Industrial NV, special voting United Kingdom Marine 1.0% A.P. Moeller-Maersk AS, B Denmark Media 4.9% CBS Corp., B United States a Charter Communications Inc., A United States a DISH Network Corp., A United States Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2016 (unaudited) (continued) a Liberty Global PLC, C United Kingdom 2,915,402 96,324,882 Time Warner Inc. United States 2,055,136 163,609,377 Twenty-First Century Fox Inc., B United States 4,159,700 102,910,978 1,069,197,868 Metals & Mining 1.0% Freeport-McMoRan Inc., B United States 6,099,862 66,244,501 ThyssenKrupp AG Germany 6,240,872 148,826,308 215,070,809 Oil, Gas & Consumable Fuels 6.3% Apache Corp. United States 1,669,618 106,638,502 BP PLC United Kingdom 30,087,550 175,572,129 China Shenhua Energy Co. Ltd., H China 63,379,200 123,876,394 CONSOL Energy Inc. United States 6,429,499 123,446,381 Kinder Morgan Inc. United States 10,003,978 231,392,011 Marathon Oil Corp. United States 12,928,845 204,405,039 Royal Dutch Shell PLC, A (EUR Traded) United Kingdom 9,226,904 229,885,060 Royal Dutch Shell PLC, A (GBP Traded) United Kingdom 6,164,658 153,005,541 a,b,c Warrior Met Coal LLC, A United States 60,966 9,144,900 a,b,c Warrior Met Coal LLC, B United States 142,575 21,386,250 1,378,752,207 Pharmaceuticals 7.8% Eli Lilly & Co. United States 4,482,919 359,799,079 GlaxoSmithKline PLC United Kingdom 10,945,979 233,210,667 Merck & Co. Inc. United States 7,956,898 496,590,004 Novartis AG, ADR Switzerland 5,241,292 413,852,416 Teva Pharmaceutical Industries Ltd., ADR Israel 4,500,933 207,087,928 1,710,540,094 Professional Services 0.9% Relx PLC United Kingdom 10,738,563 203,726,129 Semiconductors & Semiconductor Equipment 0.6% SK Hynix Inc. South Korea 3,356,242 122,595,763 Software 6.4% a Check Point Software Technologies Ltd. Israel 3,995,413 310,084,003 a Dell Technologies Inc., V United States 1,105,751 52,854,898 Microsoft Corp. United States 10,162,391 585,353,721 Open Text Corp. Canada 1,118,195 72,526,128 Symantec Corp. United States 14,661,159 367,995,091 1,388,813,841 Specialty Retail 1.0% Kingfisher PLC United Kingdom 42,834,793 209,352,932 Technology Hardware, Storage & Peripherals 2.2% Hewlett Packard Enterprise Co. United States 6,436,730 146,435,608 Lenovo Group Ltd. China 41,391,101 27,429,172 Samsung Electronics Co. Ltd. South Korea 217,030 315,132,131 488,996,911 Tobacco 5.0% Altria Group Inc. United States 3,441,027 217,576,137 British American Tobacco PLC United Kingdom 5,563,572 355,677,890 Imperial Brands PLC United Kingdom 4,213,802 217,121,874 Philip Morris International Inc. United States 925,621 89,988,874 Reynolds American Inc. United States 4,519,785 213,107,863 1,093,472,638 Wireless Telecommunication Services 1.2% Vodafone Group PLC United Kingdom 89,319,132 256,841,005 Total Common Stocks and Other Equity Interests (Cost $16,497,133,466) 19,500,953,179 Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2016 (unaudited) (continued) Preferred Stocks 1.2% Automobiles 1.2% h Volkswagen AG, 0.145%, pfd. Germany Diversified Financial Services 0.0%  a,b Hightower Holding LLC, pfd., A, Series 2 United States Total Preferred Stocks (Cost $398,807,079) Principal Amount Corporate Bonds, Notes and Senior Floating Rate Interests 3.5% Avaya Inc., e senior note, 144A, 10.50%, 3/01/21 United States $ e senior secured note, 144A, 7.00%, 4/01/19 United States i Term B-3 Loan, 5.243%, 10/26/17 United States i Term B-6 Loan, 6.50%, 3/30/18 United States i Term B-7 Loan, 6.25%, 5/29/20 United States i Belk Inc., Closing Date Term Loan, 5.75%, 12/12/22 United States iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States i Tranche D Term Loan, 7.274%, 1/30/19 United States i Tranche E Term Loan, 8.024%, 7/30/19 United States e Valeant Pharmaceuticals International, senior bond, 144A, 6.75%, 8/15/21 United States senior bond, 144A, 7.25%, 7/15/22 United States senior note, 144A, 6.375%, 10/15/20 United States i Veritas Software Corp., Term Loan B1, 6.625%, 1/27/23 United States Term Loan B2, 8.625%, 1/27/23 United States e Veritas U.S. Inc./Veritas Bermuda Ltd., senior note, 144A, 7.50%, 2/01/23 United States 10.50%, 2/01/24 United States e Western Digital Corp., senior note, 144A, 10.50%, 4/01/24 United States Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $872,715,691) Corporate Notes and Senior Floating Rate Interests in Reorganization 1.0% b,j Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 United States  i,j Caesars Entertainment Operating Co. Inc., 1.50%, 3/01/17, Term B-5-B Loans United States Term B-6-B Loans United States Term B-7 Loans United States j Samson Investment Co., senior note, 9.75%, 2/15/20 United States i,j Texas Competitive Electric Holdings Co. LLC, Term Loans, 5.39%, 10/10/17 United States e,j Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 5.56%, 10/01/20 United States e,j,k Walter Energy Inc., second lien, 144A, PIK, 11.50%, 4/01/20 United States Total Corporate Notes and Senior Floating Rate Interests in Reorganization (Cost $395,273,766) Shares Companies in Liquidation 0.1% a Adelphia Recovery Trust United States a,f Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States a,f,g Century Communications Corp., Contingent Distribution United States  a,b FIM Coinvestor Holdings I, LLC United States  a,l Lehman Brothers Holdings Inc., Bankruptcy Claim United States a,f,g NewPage Corp., Litigation Trust, Contingent Distribution United States  a,f,g Tribune Media Litigation Trust, Contingent Distribution United States  Total Companies in Liquidation (Cost $41,476,119) Principal Amount Municipal Bonds in Reorganization (Cost $85,612,566) 0.3% j Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States $ Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2016 (unaudited) (continued) Counterparty Notional Amount* Options Purchased 0.0% † Puts - Over-the-Counter Currency Options 0.0% † CNY/USD, December Strike Price 7.255 CNY, Expires 12/14/16 HSBK 890,688,370 CNY 79,063 CNY/USD, December Strike Price 7.27 CNY, Expires 12/15/16 HSBK 1,912,278,990 CNY 160,190 CNY/USD, December Strike Price 7.27 CNY, Expires 12/15/16 MSCS 926,362,302 CNY 77,600 Total Options Purchased (Cost $1,843,957) 316,853 Total Investments before Short Term Investments (Cost $18,292,862,614) 20,836,082,792 Country Principal Amount Short Term Investments 4.2% U.S. Government and Agency Securities 4.2% FHLB, 10/03/16 United States $ 174,400,000 174,400,000 m 10/04/16 United States 30,092,000 30,091,850 m,n U.S. Treasury Bill, 10/06/16 - 3/30/17 United States 715,000,000 714,340,614 Total U.S. Government and Agency Securities (Cost $918,587,309) 918,832,464 Total Investments (Cost $19,211,449,923) 99.8% 21,754,915,256 Securities Sold Short ( ) % (133,795,284 ) Other Assets, less Liabilities 0.8% 176,231,648 Net Assets 100.0% $ 21,797,351,620 Shares Securities Sold Short (Proceeds $121,997,463) (0.6)% Common Stocks (0.6)% Health Care Equipment & Supplies (0.6)% Abbott Laboratories United States 3,163,757 $ (133,795,284 ) † Rounds to less than 0.1% of net assets. * The notional amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 6 regarding restricted securities. c At September 30, 2016, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. d See Note 7 regarding holdings of 5% voting securities. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2016, the aggregate value of these securities was $461,677,077, representing 2.1% of net assets. f Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. g Security has been deemed illiquid because it may not be able to be sold within seven days. h Variable rate security. The rate shown represents the yield at period end. i The coupon rate shown represents the rate at period end. j Defaulted security or security for which income has been deemed uncollectible. k Income may be received in additional securities and/or cash. l Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. m The security was issued on a discount basis with no stated coupon rate. n A portion or all of the security has been segregated as collateral for securities sold short and open forward contracts. At September 30, 2016, the aggregate value of these securities and/or cash pledged amounted to $206,812,187, representing 0.9% of net assets. Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2016 (unaudited) (continued) At September 30, 2016, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts EUR/USD Short $ 12/19/16 $ - $ ) GBP/USD Short 12/19/16 - Total Futures Contracts $ $ ) Net unrealized appreciation (depreciation) $ At September 30, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BANT Buy $ 10/03/16 $ $ - Euro BANT Sell 10/03/16 - Euro FBCO Buy 10/03/16 - Euro HSBK Buy 10/03/16 - Euro HSBK Sell 10/03/16 - Euro SSBT Buy 10/03/16 - Euro SSBT Sell 10/03/16 - Euro UBSW Buy 10/03/16 - Euro BANT Sell 10/18/16 - Euro HSBK Sell 10/18/16 - Euro SSBT Sell 10/18/16 - British Pound BANT Buy 10/24/16 - ) British Pound FBCO Buy 10/24/16 - ) British Pound HSBK Buy 10/24/16 - ) British Pound SSBT Buy 10/24/16 - ) British Pound SSBT Sell 10/24/16 - Euro BANT Sell 11/04/16 - Euro HSBK Sell 11/04/16 - South Korean Won BANT Sell 11/14/16 - ) South Korean Won FBCO Buy 11/14/16 - South Korean Won FBCO Sell 11/14/16 - ) South Korean Won HSBK Buy 11/14/16 - South Korean Won HSBK Sell 11/14/16 ) Euro BANT Sell 11/18/16 ) Euro BONY Sell 11/18/16 ) Euro FBCO Sell 11/18/16 - ) Euro HSBK Sell 11/18/16 ) Euro SSBT Sell 11/18/16 ) Canadian Dollar HSBK Sell 11/21/16 ) Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2016 (unaudited) (continued) British Pound BANT Sell 13,527,280 18,109,279 11/23/16 549,780 - British Pound BONY Sell 121,542,915 176,629,791 11/23/16 18,857,297 - British Pound FBCO Sell 2,558,223 3,459,677 11/23/16 138,897 - British Pound HSBK Sell 90,729,958 130,608,437 11/23/16 12,833,643 - British Pound SSBT Sell 22,285,837 30,050,678 11/23/16 1,121,867 - British Pound BANT Sell 31,077,862 41,095,767 1/13/17 700,532 - British Pound BONY Sell 42,745,733 56,310,514 1/13/17 749,294 - British Pound FBCO Sell 76,234,566 100,587,459 1/13/17 1,497,206 - British Pound HSBK Sell 237,469,005 312,842,965 1/13/17 4,178,995 - British Pound SSBT Sell 75,289,718 99,308,320 1/13/17 1,446,188 - Euro BANT Sell 19,431,867 21,766,447 1/17/17 - (185,185 ) Euro BONY Sell 13,822,101 15,477,661 1/17/17 - (136,776 ) Euro FBCO Sell 134,290,909 149,367,655 1/17/17 - (2,336,992 ) Euro HSBK Sell 47,898,954 53,638,188 1/17/17 - (471,908 ) Euro SSBT Sell 139,862,931 155,679,927 1/17/17 - (2,319,276 ) South Korean Won BANT Sell 52,139,586,507 47,068,009 2/13/17 - (284,287 ) British Pound FBCO Sell 124,412,288 162,522,002 2/13/17 705,514 - South Korean Won FBCO Sell 166,214,074,717 149,596,033 2/13/17 - (1,356,795 ) British Pound HSBK Sell 117,834,366 153,922,181 2/13/17 661,248 - South Korean Won HSBK Sell 132,947,178,560 119,291,261 2/13/17 - (1,449,131 ) British Pound SSBT Sell 14,872,296 19,403,228 2/13/17 59,619 - British Pound UBSW Sell 6,268,943 8,233,128 2/13/17 79,445 - South Korean Won UBSW Sell 2,220,416,104 2,017,643 2/13/17 1,098 - Euro BANT Sell 3,465,573 3,911,939 2/17/17 - (8,539 ) Euro FBCO Sell 8,093,588 9,155,393 2/17/17 11,482 (12,074 ) Euro HSBK Sell 15,778,351 17,833,538 2/17/17 14,304 (30,245 ) Euro SSBT Sell 15,240,446 17,176,660 2/17/17 191 (64,497 ) Euro UBSW Sell 242,221,689 273,676,373 2/17/17 3,124 (343,414 ) Total Forw ard Exchange Contracts $ 100,985,703 $ (22,494,297 ) Net unrealized appreciation (depreciation) $ 78,491,406 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BANT Bank of America N.A. BONY Bank of New York Mellon FBCO Credit Suisse International HSBK HSBC Bank PLC MSCS Morgan Stanley Capital Services LLC SSBT State Street Bank and Trust Co., N.A. UBSW UBS AG Currency CNY Chinese Yuan EUR Euro GBP British Pound USD United States Dollar Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2016 (unaudited) (continued) Selected Portfolio ADR American Depositary Receipt FHLB Federal Home Loan Bank GO General Obligation PIK Payment-In-Kind Franklin Mutual International Fund Statement of Investments, September 30, 2016 (unaudited) Country Shares Value Common Stocks 90.0% Air Freight & Logistics 3.4% Deutsche Post AG Germany 91,971 $ 2,875,392 Sinotrans Ltd., H China 5,681,000 2,768,594 5,643,986 Auto Components 2.0% Cie Generale des Etablissements Michelin, B France 30,760 3,403,574 Banks 4.7% BNP Paribas SA France 32,930 1,693,798 HSBC Holdings PLC United Kingdom 269,900 2,025,409 KB Financial Group Inc. South Korea 31,521 1,084,082 a Standard Chartered PLC United Kingdom 377,586 3,076,374 7,879,663 Beverages 1.2% Coca-Cola East Japan Co. Ltd. Japan 92,100 1,985,286 Capital Markets 1.7% a China International Capital Corp. Ltd., H China 1,424,999 1,947,435 UBS Group AG Switzerland 65,110 886,813 2,834,248 Chemicals 3.4% Arkema SA France 34,391 3,184,645 Lanxess AG Germany 39,685 2,466,270 5,650,915 Communications Equipment 2.0% Nokia OYJ, A Finland 356,803 2,069,032 Nokia OYJ, ADR Finland 227,640 1,318,036 3,387,068 Construction & Engineering 0.6% FLSmidth & Co. AS Denmark 28,340 1,065,980 Construction Materials 1.7% a LafargeHolcim Ltd., B Switzerland 53,550 2,894,297 Consumer Finance 2.2% b Hoist Finance AB, 144A Sweden 192,581 1,852,766 Sun Hung Kai & Co. Ltd. Hong Kong 2,877,748 1,799,439 3,652,205 Diversified Financial Services 1.2% Metro Pacific Investments Corp. Philippines 13,298,100 1,954,915 Diversified Telecommunication Services 6.3% China Telecom Corp. Ltd., H China 5,447,468 2,746,086 Deutsche Telekom AG Germany 222,361 3,728,348 Hellenic Telecommunications Organization SA Greece 252,478 2,213,131 Koninklijke KPN NV Netherlands 500,360 1,661,610 a Telecom Italia SpA Italy 341,192 283,356 10,632,531 Electric Utilities 2.3% Enel SpA Italy 856,234 3,818,152 Equity Real Estate Investment Trusts (REITs) 1.6% Hibernia REIT PLC Ireland 1,741,347 2,680,988 Food & Staples Retailing 2.8% Carrefour SA France 51,600 1,337,495 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual International Fund Statement of Investments, September 30, 2016 (unaudited) (continued) Metro AG Germany 113,276 3,372,166 4,709,661 Hotels, Restaurants & Leisure 3.5% Accor SA France 87,590 3,475,692 Sands China Ltd. Hong Kong 546,000 2,368,756 5,844,448 Household Durables 1.5% a Cairn Homes PLC Ireland 1,006,853 1,216,364 a,b Cairn Homes PLC, 144A Ireland 1,011,251 1,221,677 2,438,041 Industrial Conglomerates 2.6% Koninklijke Philips NV Netherlands 144,669 4,288,835 Insurance 11.4% Ageas Belgium 51,414 1,875,797 a ASR Nederland NV Netherlands 125,840 2,561,098 China Pacific Insurance Group Co. Ltd., H China 709,045 2,619,033 Direct Line Insurance Group PLC United Kingdom 337,459 1,596,365 Lancashire Holdings Ltd. United Kingdom 181,386 1,577,098 NN Group NV Netherlands 86,742 2,666,096 RSA Insurance Group PLC United Kingdom 389,405 2,757,087 XL Group Ltd. Ireland 102,729 3,454,776 19,107,350 Internet Software & Services 1.2% a Baidu Inc., ADR China 11,031 2,008,414 Marine 1.1% A.P. Moeller-Maersk AS, B Denmark 1,239 1,817,768 Media 2.5% Clear Media Ltd. Hong Kong 2,283,000 2,175,169 a Liberty Global PLC, C United Kingdom 63,025 2,082,346 4,257,515 Metals & Mining 0.8% ThyssenKrupp AG Germany 58,392 1,392,476 Multiline Retail 1.7% Hyundai Department Store Co. Ltd. South Korea 26,541 2,857,800 Oil, Gas & Consumable Fuels 4.6% BP PLC United Kingdom 368,488 2,150,266 China Shenhua Energy Co. Ltd., H China 1,149,441 2,246,614 a Repsol SA Spain 25,188 341,798 Royal Dutch Shell PLC, A (EUR Traded) United Kingdom 34,447 858,235 Royal Dutch Shell PLC, A (GBP Traded) United Kingdom 85,525 2,122,713 7,719,626 Pharmaceuticals 7.2% GlaxoSmithKline PLC United Kingdom 160,200 3,413,157 Novartis AG Switzerland 54,449 4,282,600 Sanofi France 29,672 2,255,483 Teva Pharmaceutical Industries Ltd., ADR Israel 44,026 2,025,636 11,976,876 Real Estate Management & Development 2.6% Takara Leben Co. Ltd. Japan 654,400 4,377,085 Semiconductors & Semiconductor Equipment 1.3% SK Hynix Inc. South Korea 58,833 2,149,033 Specialty Retail 4.6% China ZhengTong Auto Services Holdings Ltd. China 4,761,387 1,503,980 a Dufry AG Switzerland 21,104 2,641,938 Hornbach Holding AG & Co. KGaA Germany 31,290 2,152,370 Franklin Mutual International Fund Statement of Investments, September 30, 2016 (unaudited) (continued) Kingfisher PLC United Kingdom 298,612 1,459,452 7,757,740 Technology Hardware, Storage & Peripherals 2.3% Lenovo Group Ltd. China 1,922,000 1,273,676 Samsung Electronics Co. Ltd. South Korea 1,765 2,562,817 3,836,493 Thrifts & Mortgage Finance 1.0% Genworth Mortgage Insurance Australia Ltd. Australia 837,730 1,725,162 Trading Companies & Distributors 1.0% Rexel SA France 110,630 1,696,428 Wireless Telecommunication Services 2.0% Vodafone Group PLC United Kingdom 1,173,530 3,374,536 Total Common Stocks (Cost $153,773,785) 150,819,095 Preferred Stocks 3.7% Auto Components 1.3% c Schaeffler AG, 3.554%, pfd. Germany 137,281 2,172,211 Automobiles 2.4% c Volkswagen AG, 0.145%, pfd. Germany 30,491 4,007,384 Total Preferred Stocks (Cost $7,191,857) 6,179,595 Counterparty Notional Amount* Options Purchased 0.0% † Puts - Over-the-Counter Currency Options 0.0% † CNY/USD, December Strike Price 7.255 CNY, Expires 12/14/16 HSBK 46,393,549 CNY 4,118 CNY/USD, December Strike Price 7.27 CNY, Expires 12/15/16 HSBK 75,564,380 CNY 3,597 CNY/USD, December Strike Price 7.27 CNY, Expires 12/15/16 MSCS 42,934,439 CNY 6,330 Total Options Purchased (Cost $82,184) 14,045 Total Investments before Short Term Investments (Cost $161,047,826) 157,012,735 Country Principal Amount Short Term Investments 3.4% U.S. Government and Agency Securities 3.4% FHLB, 10/03/16 United States $ 4,400,000 4,400,000 d,e U.S. Treasury Bill, 11/03/16 - 12/01/16 United States 1,219,000 1,218,713 Total U.S. Government and Agency Securities (Cost $5,618,181) 5,618,713 Total Investments (Cost $166,666,007) 97.1% 162,631,448 Other Assets, less Liabilities 2.9% 4,923,000 Net Assets 100.0% $ 167,554,448 † Rounds to less than 0.1% of net assets. * The notional amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2016, the aggregate value of these securities was $3,074,443, representing 1.8% of net assets. c Variable rate security. The rate shown represents the yield at period end. d The security was issued on a discount basis with no stated coupon rate. e A portion or all of the security has been segregated as collateral for open forward contracts. At September 30, 2016, the value of this security and/or cash pledged amounted to $766,806, representing 0.5% of net assets. Franklin Mutual International Fund Statement of Investments, September 30, 2016 (unaudited) (continued) At September 30, 2016, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts CHF/USD Short 1 $ 12/19/16 $ - $ ) EUR/USD Short 12/19/16 - ) GBP/USD Short 68 12/19/16 - Total Futures Contracts $ $ ) Net unrealized appreciation (depreciation) $ At September 30, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Sw iss Franc BONY Buy $ 10/12/16 $ 71 $ ) Sw iss Franc SSBT Buy 10/12/16 - ) Sw iss Franc BONY Sell 10/12/16 - ) Sw iss Franc HSBK Sell 10/12/16 53 ) Japanese Yen SSBT Buy 10/24/16 - Japanese Yen HSBK Buy 10/24/16 ) Japanese Yen BONY Sell 10/24/16 - ) Japanese Yen HSBK Sell 10/24/16 ) Japanese Yen UBSW Sell 10/24/16 - ) Australian Dollar HSBK Buy 10/31/16 ) Sw edish Krona BONY Sell 10/31/16 - Sw edish Krona HSBK Sell 10/31/16 - Australian Dollar HSBK Sell 10/31/16 ) Euro BANT Buy 11/04/16 36 - Euro BONY Buy 11/04/16 - Euro SSBT Buy 11/04/16 - Euro HSBK Buy 11/04/16 - Euro FBCO Buy 11/04/16 - Euro UBSW Buy 11/04/16 - Euro BANT Sell 11/04/16 - Euro HSBK Sell 11/04/16 - South Korean Won HSBK Buy 11/14/16 ) South Korean Won FBCO Buy 11/14/16 - South Korean Won BANT Sell 11/14/16 - ) South Korean Won HSBK Sell 11/14/16 - ) South Korean Won FBCO Sell 11/14/16 - ) Euro BANT Sell 11/18/16 - ) Philippine Peso BONY Sell 11/18/16 - ) Euro BONY Sell 11/18/16 ) Euro SSBT Sell 11/18/16 - ) Euro HSBK Sell 11/18/16 ) British Pound BANT Buy 11/23/16 - ) Franklin Mutual International Fund Statement of Investments, September 30, 2016 (unaudited) (continued) British Pound BONY Buy 11/23/16 - British Pound SSBT Buy 11/23/16 - ) British Pound HSBK Buy 11/23/16 - ) British Pound FBCO Buy 11/23/16 - ) British Pound BANT Sell 11/23/16 - British Pound BONY Sell 11/23/16 - British Pound SSBT Sell 11/23/16 - British Pound HSBK Sell 11/23/16 - British Pound BANT Sell 1/13/17 - British Pound BONY Sell 1/13/17 - British Pound SSBT Sell 1/13/17 - British Pound HSBK Sell 1/13/17 - British Pound FBCO Sell 1/13/17 - Euro BANT Sell 1/17/17 - ) Euro BONY Sell 1/17/17 - ) Euro SSBT Sell 1/17/17 - ) Euro HSBK Sell 1/17/17 - ) Euro FBCO Sell 1/17/17 - ) South Korean Won BANT Sell 2/13/17 - ) British Pound SSBT Sell 2/13/17 - British Pound HSBK Sell 2/13/17 - South Korean Won HSBK Sell 2/13/17 - ) British Pound FBCO Sell 2/13/17 - South Korean Won FBCO Sell 2/13/17 - ) British Pound UBSW Sell 2/13/17 - South Korean Won UBSW Sell 2/13/17 14 - Euro BANT Sell 2/17/17 - ) Euro SSBT Sell 2/17/17 ) Euro HSBK Sell 2/17/17 ) Euro FBCO Sell 2/17/17 ) Total Forw ard Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BANT - Bank of America N.A. BONY - Bank of New York Mellon FBCO - Credit Suisse International HSBK - HSBC Bank PLC MSCS - Morgan Stanley Capital Services LLC SSBT - State Street Bank and Trust Co., N.A. UBSW - UBS AG Currency CHF - Swiss Franc CNY - Chinese Yuan Franklin Mutual International Fund Statement of Investments, September 30, 2016 (unaudited) (continued) EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt FHLB - Federal Home Loan Bank Franklin Mutual Quest Fund Statement of Investments, September 30, 2016 (unaudited) Country Shares/Units/Warrants Value Common Stocks and Other Equity Interests 45.6% Auto Components 0.3% a,b International Automotive Components Group Brazil LLC Brazil $ a,b,c International Automotive Components Group North America LLC United States Banks 5.3% Barclays PLC United Kingdom BB&T Corp. United States CIT Group Inc. United States Citizens Financial Group Inc. United States Guaranty Bancorp United States PNC Financial Services Group Inc. United States Societe Generale SA France SunTrust Banks Inc. United States Wells Fargo & Co. United States Chemicals 0.3% a,d Advanced Emissions Solutions Inc. United States a,e,f Dow Corning Corp., Contingent Distribution United States  Communications Equipment 2.0% a,b,c Sorenson Communications Inc., Membership Interests United States Consumer Finance 1.2% Ally Financial Inc. United States Diversified Financial Services 1.2% Voya Financial Inc. United States Diversified Telecommunication Services 1.5% a,e,f Global Crossing Holdings Ltd., Contingent Distribution United States  Koninklijke KPN NV Netherlands Energy Equipment & Services 0.0%  a,f DeepOcean Group Holding BV Netherlands Equity Real Estate Investment Trusts (REITs) 1.9% Forest City Realty Trust Inc., A United States Health Care Equipment & Supplies 2.4% Medtronic PLC United States St. Jude Medical Inc. United States Independent Power & Renewable Electricity Producers 1.9% NRG Energy Inc. United States Insurance 5.3% Ageas Belgium The Allstate Corp. United States American International Group Inc. United States a ASR Nederland NV Netherlands RSA Insurance Group PLC United Kingdom UNIQA Insurance Group AG Austria White Mountains Insurance Group Ltd. United States Internet & Catalog Retail 0.1% a Bluestem Group Inc. United States Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual Quest Fund Statement of Investments, September 30, 2016 (unaudited) (continued) Internet Software & Services 3.3% a Baidu Inc., ADR China 295,562 53,812,973 a LinkedIn Corp., A United States 590,865 112,926,119 166,739,092 Marine 0.3% a,b Eagle Bulk Shipping Inc. United States 1,969,071 12,582,364 Media 3.4% CBS Corp., B United States 1,296,060 70,946,324 a Charter Communications Inc., A United States 45,350 12,243,140 a,d Lee Enterprises Inc./IA United States 4,824,268 18,091,005 a,b,d Lee Enterprises Inc., wts., 12/31/22 United States 1,110,000 2,289,857 d New Media Investment Group Inc. United States 4,441,772 68,847,466 172,417,792 Oil, Gas & Consumable Fuels 4.7% BP PLC United Kingdom 14,103,647 82,300,065 China Shenhua Energy Co. Ltd., H China 12,470,995 24,374,904 Kinder Morgan Inc. United States 1,203,170 27,829,322 Royal Dutch Shell PLC, A (EUR Traded) United Kingdom 3,801,481 94,712,559 a,b,c Warrior Met Coal LLC, A United States 14,690 2,203,500 a,b,c Warrior Met Coal LLC, B United States 34,356 5,153,400 236,573,750 Pharmaceuticals 5.2% GlaxoSmithKline PLC United Kingdom 3,498,070 74,528,485 Merck & Co. Inc. United States 938,070 58,544,949 Novartis AG, ADR Switzerland 843,756 66,622,974 Teva Pharmaceutical Industries Ltd., ADR Israel 1,365,168 62,811,380 262,507,788 Software 2.3% a Check Point Software Technologies Ltd. Israel 940,820 73,017,040 Symantec Corp. United States 1,708,167 42,874,992 115,892,032 Technology Hardware, Storage & Peripherals 0.9% a,d Eastman Kodak Co. United States 3,139,479 47,092,185 a,d Eastman Kodak Co., wts., 9/03/18 United States 48,582 178,296 a,d Eastman Kodak Co., wts., 9/03/18 United States 48,582 128,742 47,399,223 Tobacco 0.2% Altria Group Inc. United States 116,160 7,344,797 Wireless Telecommunication Services 1.9% Vodafone Group PLC United Kingdom 34,079,277 97,996,426 Total Common Stocks and Other Equity Interests (Cost $2,142,925,571) 2,308,189,345 Convertible Preferred Stocks (Cost $66,824,162) 1.3% Pharmaceuticals 1.3% g Teva Pharmaceutical Industries Ltd., 6.647%, cvt. pfd. Israel 79,000 64,251,427 Preferred Stocks 0.9% Automobiles 0.2% g Volkswagen AG, 0.145%, pfd. Germany 74,300 9,765,132 Technology Hardware, Storage & Peripherals 0.7% g Samsung Electronics Co. Ltd., 1.632%, pfd. South Korea 31,462 36,878,409 Total Preferred Stocks (Cost $37,622,879) 46,643,541 Principal Amount * Corporate Bonds, Notes and Senior Floating Rate Interests 31.2% Advanced Micro Devices Inc., senior bond, 7.00%, 7/01/24 United States 89,431,000 88,313,112 Franklin Mutual Quest Fund Statement of Investments, September 30, 2016 (unaudited) (continued) Affinion Group Inc., h Second Lien Term Loan, 8.50%, 10/31/18 United States senior note, 7.875%, 12/15/18 United States h Tranche B Term Loans, 6.75%, 4/30/18 United States Avaya Inc., i senior note, 144A, 10.50%, 3/01/21 United States i senior secured note, 144A, 7.00%, 4/01/19 United States h Term B-3 Loan, 5.243%, 10/26/17 United States h Term B-6 Loan, 6.50%, 3/30/18 United States h Term B-7 Loan, 6.25%, 5/29/20 United States h Belk Inc., Closing Date Term Loan, 5.75%, 12/12/22 United States second lien Term Loan, 10.50%, 12/12/22 United States h Bluestem Brands Inc., Initial Term Loan, 8.50%, 11/09/20 United States h California Resources Corp., Term Loan, 11.375%, 12/31/21 United States h Eagle Bulk Shipping Inc., Second Lien Loan, 15.00%, 1/14/20 United States d,h Eastman Kodak Co., Second Lien Term Loan, 10.75%, 9/03/20 United States Term Loan, 7.25%, 9/03/19 United States GenOn Americas Generation LLC, senior bond, 8.50%, 10/01/21 United States 9.125%, 5/01/31 United States iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States h Tranche D Term Loan, 7.274%, 1/30/19 United States h Tranche E Term Loan, 8.024%, 7/30/19 United States d Lee Enterprises Inc., h Second Lien Term Loan, 12.00%, 12/15/22 United States i senior secured note, first lien, 144A, 9.50%, 3/15/22 United States Navistar International Corp., senior bond, 8.25%, 11/01/21 United States d,h New Media Holdings II LLC, Fourth Amendment Replacement Term Loan, 7.25%, 6/04/20 United States Sabine Pass LNG LP, first lien, 6.50%, 11/01/20 United States senior secured note, first lien, 7.50%, 11/30/16 United States c Sorenson Communications Inc., h Initial Term Loan, 8.00%, 4/30/20 United States i,j secured note, second lien, 144A, PIK, 9.00%, 10/31/20 United States c,i,j Sorenson Holdings LLC/Finance Corp., senior note, 144A, PIK, 13.00%, 10/31/21 United States c,i Sunshine Oilsands Ltd., secured note, 144A, 10.00%, 8/01/17 Canada h Toys R Us-Delaware Inc., FILO Loans, 8.25%, 10/24/19 United States Term B-4 Loan, 9.75%, 4/24/20 United States i Valeant Pharmaceuticals International, senior bond, 144A, 6.75%, 8/15/21 United States 7.25%, 7/15/22 United States h Veritas Software Corp., Term Loan B1, 6.625%, 1/27/23 United States Term Loan B2, 8.625%, 1/27/23 United States i Veritas U.S. Inc./Veritas Bermuda Ltd., senior note, 144A, 7.50%, 2/01/23 United States 10.50%, 2/01/24 United States Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $1,640,035,984) Corporate Bonds, Notes and Senior Floating Rate Interests in Reorganization 2.8% b,k Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 United States  h,k Caesars Entertainment Operating Co. Inc., 1.50%, 3/01/17, Term B-5-B Loans United States Term B-6-B Loans United States Term B-7 Loans United States k Nortel Networks Corp., cvt., senior note, 1.75%, 4/15/12 Canada 2.125%, 4/15/14 Canada k Northern Telecom Ltd., 6.875%, 9/01/23 Canada Franklin Mutual Quest Fund Statement of Investments, September 30, 2016 (unaudited) (continued) k Samson Investment Co., senior note, 9.75%, 2/15/20 United States h,k Texas Competitive Electric Holdings Co. LLC, Term Loans, 5.39%, 10/10/17 United States i,k Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 5.56%, 10/01/20 United States i,j,k Walter Energy Inc., second lien, 144A, PIK, 11.50%, 4/01/20 United States Total Corporate Bonds, Notes and Senior Floating Rate Interests in Reorganization (Cost $236,077,386) Shares Companies in Liquidation 0.3% a Adelphia Recovery Trust United States a,e Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States a,b,c CB FIM Coinvestors LLC United States  a,e,f Century Communications Corp., Contingent Distribution United States  a EME Reorganization Trust United States a,b FIM Coinvestor Holdings I, LLC United States  a,l Lehman Brothers Holdings Inc., Bankruptcy Claim United States a,e,f NewPage Corp., Litigation Trust, Contingent Distribution United States  a,e,f Tribune Media Litigation Trust, Contingent Distribution United States  a,e,f Tropicana Litigation Trust, Contingent Distribution United States  Total Companies in Liquidation (Cost $33,244,297) Principal Amount* Municipal Bonds in Reorganization (Cost $55,122,616) 1.0% k Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States Total Investments before Short Term Investments (Cost $4,211,852,895) Short Term Investments 16.8% U.S. Government and Agency Securities 16.8% FHLB, 10/03/16 United States m U.S. Treasury Bill, 11/17/16 United States 11/25/16 United States 12/08/16 United States 3/02/17 United States 3/09/17 United States n 10/06/16 - 3/30/17 United States Total U.S. Government and Agency Securities (Cost $852,061,996) Total Investments (Cost $5,063,914,891) 99.9% Securities Sold Short ( ) % ) Other Assets, less Liabilities 0.7% Net Assets 100.0% $ Shares Securities Sold Short (Proceeds $31,450,920) (0.6)% Common Stocks (0.6)% Health Care Equipment & Supplies (0.6)% Abbott Laboratories United States $ )  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 6 regarding restricted securities. c At September 30, 2016, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. d See Note 7 regarding holdings of 5% voting securities. e Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. f Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2016, the aggregate value of these securities was $319,749, representing less than 0.1% of net assets. Franklin Mutual Quest Fund Statement of Investments, September 30, 2016 (unaudited) (continued) g Variable rate security. The rate shown represents the yield at period end. h The coupon rate shown represents the rate at period end. i Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2016, the aggregate value of these securities was $382,846,845, representing 7.6% of net assets. j Income may be received in additional securities and/or cash. k Defaulted security or security for which income has been deemed uncollectible. l Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. m The security was issued on a discount basis with no stated coupon rate. n A portion or all of the security has been segregated as collateral for securities sold short. At September 30, 2016, the value of this security and/or cash pledged amounted to $47,594,615, representing 0.9% of net assets. At September 30, 2016, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts EUR/USD Short $ 12/19/16 $ - $ ) GBP/USD Short 12/19/16 - Total Futures Contracts $ $ ) Net unrealized appreciation (depreciation) $ At September 30, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts British Pound BANT Buy $ 10/24/16 $ - $ ) British Pound BONY Buy 10/24/16 - ) British Pound SSBT Sell 10/24/16 - Euro BANT Buy 11/04/16 - Euro BANT Sell 11/04/16 - Euro BONY Buy 11/04/16 - ) Euro FBCO Buy 11/04/16 - Euro HSBK Buy 11/04/16 - Euro HSBK Sell 11/04/16 - Euro SSBT Buy 11/04/16 ) South Korean Won BANT Sell 11/14/16 - ) South Korean Won FBCO Buy 11/14/16 - South Korean Won FBCO Sell 11/14/16 - ) South Korean Won HSBK Buy 11/14/16 - South Korean Won HSBK Sell 11/14/16 - ) Euro BANT Buy 11/18/16 (4 ) Euro BANT Sell 11/18/16 ) Euro BONY Buy 11/18/16 - ) Euro BONY Sell 11/18/16 ) Euro FBCO Buy 11/18/16 - Euro HSBK Buy 11/18/16 - Franklin Mutual Quest Fund Statement of Investments, September 30, 2016 (unaudited) (continued) Euro HSBK Sell 11/18/16 ) Euro SSBT Buy 11/18/16 - Euro SSBT Sell 11/18/16 ) Euro UBSW Buy 11/18/16 - British Pound BANT Buy 11/23/16 - ) British Pound BANT Sell 11/23/16 - British Pound BONY Buy 11/23/16 ) British Pound BONY Sell 11/23/16 - British Pound FBCO Buy 11/23/16 - ) British Pound FBCO Sell 11/23/16 - British Pound HSBK Buy 11/23/16 - ) British Pound HSBK Sell 11/23/16 - British Pound SSBT Buy 11/23/16 - ) British Pound SSBT Sell 11/23/16 - British Pound FBCO Sell 1/13/17 - British Pound HSBK Sell 1/13/17 - British Pound SSBT Sell 1/13/17 - Euro BANT Sell 1/17/17 - ) Euro BONY Sell 1/17/17 - ) Euro FBCO Sell 1/17/17 - ) Euro HSBK Sell 1/17/17 - ) Euro SSBT Sell 1/17/17 - ) British Pound BONY Sell 2/13/17 - British Pound FBCO Sell 2/13/17 - British Pound HSBK Sell 2/13/17 - British Pound UBSW Sell 2/13/17 - South Korean Won FBCO Sell 2/13/17 - ) South Korean Won HSBK Sell 2/13/17 - ) South Korean Won UBSW Sell 2/13/17 - Euro BANT Sell 2/17/17 ) Euro BONY Sell 2/17/17 ) Euro HSBK Sell 2/17/17 ) Euro SSBT Sell 2/17/17 1 ) Euro UBSW Sell 2/17/17 14 ) Total Forw ard Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BANT Bank of America N.A. BONY Bank of New York Mellon FBCO Credit Suisse International HSBK HSBC Bank PLC SSBT State Street Bank and Trust Co., N.A. UBSW UBS AG Franklin Mutual Quest Fund Statement of Investments, September 30, 2016 (unaudited) (continued) Currency EUR Euro GBP British Pound USD United States Dollar Selected Portfolio ADR American Depositary Receipt FHLB Federal Home Loan Bank GO General Obligation PIK Payment-In-Kind Franklin Mutual Shares Fund Statement of Investments, September 30, 2016 (unaudited) Country Shares/Units Value Common Stocks and Other Equity Interests 85.9% Aerospace & Defense 0.6% B/E Aerospace Inc. United States $ a KLX Inc. United States Auto Components 0.3% a,b,c International Automotive Components Group Brazil LLC Brazil a,b,c,d International Automotive Components Group North America LLC United States Automobiles 1.3% General Motors Co. United States Banks 8.9% Barclays PLC United Kingdom CIT Group Inc. United States Citigroup Inc. United States Citizens Financial Group Inc. United States Columbia Banking System Inc. United States a FCB Financial Holdings Inc., A United States c Guaranty Bancorp United States JPMorgan Chase & Co. United States PNC Financial Services Group Inc. United States State Bank Financial Corp. United States Wells Fargo & Co. United States Beverages 0.9% PepsiCo Inc. United States Chemicals 0.2% a,e,f Dow Corning Corp., Contingent Distribution United States  Monsanto Co. United States Communications Equipment 2.7% Cisco Systems Inc. United States Nokia OYJ, A Finland Nokia OYJ, ADR Finland Construction Materials 0.7% a LafargeHolcim Ltd., B Switzerland Consumer Finance 1.2% Ally Financial Inc. United States Capital One Financial Corp. United States Containers & Packaging 2.1% International Paper Co. United States WestRock Co. United States Diversified Financial Services 0.6% Voya Financial Inc. United States Diversified Telecommunication Services 0.7% a,e,f Global Crossing Holdings Ltd., Contingent Distribution United States  Koninklijke KPN NV Netherlands Electrical Equipment 0.8% a Sensata Technologies Holding NV United States Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual Shares Fund Statement of Investments, September 30, 2016 (unaudited) (continued) Energy Equipment & Services 1.2% Baker Hughes Inc. United States Equity Real Estate Investment Trusts (REITs) 0.9% c Alexander's Inc. United States Food & Staples Retailing 4.1% CVS Health Corp. United States The Kroger Co. United States a Rite Aid Corp. United States Walgreens Boots Alliance Inc. United States Health Care Equipment & Supplies 5.8% Medtronic PLC United States St. Jude Medical Inc. United States Stryker Corp. United States Health Care Providers & Services 0.4% Cigna Corp. United States Household Products 0.2% Energizer Holdings Inc. United States Independent Power & Renewable Electricity Producers 0.1% NRG Energy Inc. United States Insurance 9.6% a Alleghany Corp. United States The Allstate Corp. United States American International Group Inc. United States Chubb Ltd. United States MetLife Inc. United States c White Mountains Insurance Group Ltd. United States XL Group Ltd. Ireland Internet Software & Services 1.1% a LinkedIn Corp., A United States IT Services 0.3% Xerox Corp. United States Machinery 2.1% Caterpillar Inc. United States CNH Industrial NV United Kingdom CNH Industrial NV, special voting United Kingdom c Federal Signal Corp. United States Marine 0.9% A.P. Moeller-Maersk AS, B Denmark Media 5.5% CBS Corp., B United States a Charter Communications Inc., A United States a DISH Network Corp., A United States Time Warner Inc. United States Twenty-First Century Fox Inc., B United States Metals & Mining 0.8% Freeport-McMoRan Inc., B United States Franklin Mutual Shares Fund Statement of Investments, September 30, 2016 (unaudited) (continued) ThyssenKrupp AG Germany 3,973,743 94,761,998 126,981,087 Oil, Gas & Consumable Fuels 6.8% Apache Corp. United States 1,245,561 79,553,981 BP PLC United Kingdom 15,851,497 92,499,425 CONSOL Energy Inc. United States 4,672,924 89,720,141 Kinder Morgan Inc. United States 9,361,520 216,531,958 Marathon Oil Corp. United States 11,077,437 175,134,279 Royal Dutch Shell PLC, A (EUR Traded) United Kingdom 6,685,312 166,562,191 Royal Dutch Shell PLC, A (GBP Traded) United Kingdom 3,716,893 92,252,518 a,b,d Warrior Met Coal LLC, A United States 39,407 5,911,050 a,b,d Warrior Met Coal LLC, B United States 92,157 13,823,550 The Williams Cos. Inc. United States 3,008,243 92,443,307 1,024,432,400 Personal Products 0.3% a Edgewell Personal Care Co. United States 635,933 50,569,392 Pharmaceuticals 8.1% Eli Lilly & Co. United States 3,904,091 313,342,344 Merck & Co. Inc. United States 8,275,160 516,452,735 Novartis AG, ADR Switzerland 3,016,830 238,208,897 Teva Pharmaceutical Industries Ltd., ADR Israel 3,421,417 157,419,396 1,225,423,372 Professional Services 0.8% Relx PLC United Kingdom 6,514,698 123,593,278 Real Estate Management & Development 0.1% a Forestar Group Inc. United States 886,386 10,379,580 Software 6.8% CA Inc. United States 5,509,612 182,257,965 a Dell Technologies Inc., V United States 720,878 34,457,968 Microsoft Corp. United States 8,622,630 496,663,488 Symantec Corp. United States 12,274,551 308,091,230 1,021,470,651 Technology Hardware, Storage & Peripherals 2.2% Hewlett Packard Enterprise Co. United States 5,001,424 113,782,396 Samsung Electronics Co. Ltd. South Korea 147,228 213,778,157 327,560,553 Tobacco 5.7% Altria Group Inc. United States 2,766,180 174,905,561 British American Tobacco PLC United Kingdom 4,377,848 279,874,825 Imperial Brands PLC United Kingdom 3,810,199 196,325,682 Philip Morris International Inc. United States 636,649 61,895,016 Reynolds American Inc. United States 3,147,696 148,413,866 861,414,950 Wireless Telecommunication Services 1.1% Vodafone Group PLC United Kingdom 58,574,055 168,432,214 Total Common Stocks and Other Equity Interests (Cost $9,834,882,084) 12,952,867,153 Convertible Preferred Stocks (Cost $755,800) 0.0% † Banks 0.0% † g Columbia Banking System Inc., 4.584%, cvt. pfd., B United States 7,558 2,882,503 Principal Amount Corporate Bonds, Notes and Senior Floating Rate Interests 4.4% Avaya Inc., h senior note, 144A, 10.50%, 3/01/21 United States $ 67,859,000 15,268,275 h senior secured note, 144A, 7.00%, 4/01/19 United States 37,416,000 27,781,380 i Term B-3 Loan, 5.243%, 10/26/17 United States 37,242,834 29,328,732 i Term B-6 Loan, 6.50%, 3/30/18 United States 22,002,294 16,873,009 i Term B-7 Loan, 6.25%, 5/29/20 United States 22,976,529 17,002,631 Franklin Mutual Shares Fund Statement of Investments, September 30, 2016 (unaudited) (continued) i Belk Inc., Closing Date Term Loan, 5.75%, 12/12/22 United States 20,868,590 19,051,896 i California Resources Corp., Term Loan, 11.375%, 12/31/21 United States 55,535,143 58,473,896 iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States 74,295,000 59,064,525 i Tranche D Term Loan, 7.274%, 1/30/19 United States 94,620,527 72,877,486 i Tranche E Term Loan, 8.024%, 7/30/19 United States 30,412,812 23,398,857 i Toys R Us-Delaware Inc., FILO Loans, 8.25%, 10/24/19 United States 8,171,000 8,029,478 Term B-4 Loan, 9.75%, 4/24/20 United States 77,986,863 68,043,538 h Valeant Pharmaceuticals International, senior bond, 144A, 6.75%, 8/15/21 United States 10,842,000 10,245,690 senior bond, 144A, 7.25%, 7/15/22 United States 5,337,000 4,976,753 senior note, 144A, 6.375%, 10/15/20 United States 66,425,000 62,605,562 i Veritas Software Corp., Term Loan B1, 6.625%, 1/27/23 United States 44,960,070 42,131,317 Term Loan B2, 8.625%, 1/27/23 United States 43,402,256 39,188,635 h Veritas U.S. Inc./Veritas Bermuda Ltd., senior note, 144A, 7.50%, 2/01/23 United States 8,401,000 8,106,965 10.50%, 2/01/24 United States 53,953,000 50,985,585 h Western Digital Corp., senior note, 144A, 10.50%, 4/01/24 United States 28,594,000 33,276,268 Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $743,979,802) 666,710,478 Corporate Notes and Senior Floating Rate Interests in Reorganization 1.2% b,j Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 United States 19,594 — i,j Caesars Entertainment Operating Co. Inc., 1.50%, 3/01/17, Term B-5-B Loans United States 9,541,623 10,265,193 Term B-6-B Loans United States 45,490,495 49,868,955 Term B-7 Loans United States 30,701,720 35,306,978 j Samson Investment Co., senior note, 9.75%, 2/15/20 United States 55,052,000 2,270,895 i,j Texas Competitive Electric Holdings Co. LLC, Term Loans, 5.39%, 10/10/17 United States 194,177,556 57,221,796 h,j Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 5.56%, 10/01/20 United States 98,672,000 30,156,630 h,j,k Walter Energy Inc., second lien, 144A, PIK, 11.50%, 4/01/20 United States 17,468,800 3,930 Total Corporate Notes and Senior Floating Rate Interests in Reorganization (Cost $371,117,599) 185,094,377 Shares Companies in Liquidation 0.1% a Adelphia Recovery Trust United States 99,967,609 99,968 a,e Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States 12,005,115 120,051 a,b,c,d CB FIM Coinvestors LLC United States 43,105,703 — a,e,f Century Communications Corp., Contingent Distribution United States 33,138,000 — a,b FIM Coinvestor Holdings I, LLC United States 53,924,666 — a,l Lehman Brothers Holdings Inc., Bankruptcy Claim United States 420,480,670 14,191,222 a,e,f Tribune Media Litigation Trust, Contingent Distribution United States 995,739 — a,e,f Tropicana Litigation Trust, Contingent Distribution United States 76,355,000 — Total Companies in Liquidation (Cost $37,035,312) 14,411,241 Principal Amount Municipal Bonds in Reorganization (Cost $56,143,385) 0.3% j Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States $ 64,157,000 42,103,031 Total Investments before Short Term Investments (Cost $11,043,913,982) 13,864,068,783 Short Term Investments 8.0% U.S. Government and Agency Securities 8.0% FHLB, 10/03/16 United States 154,000,000 154,000,000 m 10/04/16 United States 30,000,000 29,999,850 Franklin Mutual Shares Fund Statement of Investments, September 30, 2016 (unaudited) (continued) m,n U.S. Treasury Bill, 10/06/16 - 3/30/17 United States Total U.S. Government and Agency Securities (Cost $1,209,049,739) Total Investments (Cost $12,252,963,721) 99.9% Securities Sold Short ( ) % ) Other Assets, less Liabilities 0.7% Net Assets 100.0% $ Shares Securities Sold Short (Proceeds $77,333,215) (0.6)% Common Stocks (0.6)% Health Care Equipment & Supplies (0.6)% Abbott Laboratories United States $ )  Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 6 regarding restricted securities. c See Note 7 regarding holdings of 5% voting securities. d At September 30, 2016, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. e Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. f Security has been deemed illiquid because it may not be able to be sold within seven days. g Variable rate security. The rate shown represents the yield at period end. h Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2016, the aggregate value of these securities was $243,407,038, representing 1.6% of net assets. i The coupon rate shown represents the rate at period end. j Defaulted security or security for which income has been deemed uncollectible. k Income may be received in additional securities and/or cash. l Bankruptcy Claim represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent the amount of allowed unsecured claims. m The security was issued on a discount basis with no stated coupon rate. n A portion or all of the security has been segregated as collateral for securities sold short and open forward contracts. At September 30, 2016, the aggregate value of these securities and/or cash pledged amounted to $128,865,003, representing 0.9% of net assets. Franklin Mutual Shares Fund Statement of Investments, September 30, 2016 (unaudited) (continued) At September 30, 2016, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts EUR/USD Short $ 12/19/16 $ - $ ) GBP/USD Short 12/19/16 - Total Futures Contracts $ $ ) Net unrealized appreciation (depreciation) $ At September 30, 2016, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BANT Buy $ 10/03/16 $ $ - Euro BANT Sell 10/03/16 - Euro FBCO Buy 10/03/16 - Euro HSBK Buy 10/03/16 - Euro HSBK Sell 10/03/16 - Euro SSBT Buy 10/03/16 ) Euro SSBT Sell 10/03/16 - Euro UBSW Buy 10/03/16 - Euro BANT Sell 10/18/16 - Euro SSBT Sell 10/18/16 - British Pound BANT Buy 10/24/16 - ) British Pound FBCO Buy 10/24/16 - ) British Pound HSBK Buy 10/24/16 - ) British Pound SSBT Buy 10/24/16 - ) British Pound SSBT Sell 10/24/16 - Euro BANT Sell 11/04/16 - Euro HSBK Sell 11/04/16 - South Korean Won BANT Sell 11/14/16 - ) South Korean Won FBCO Buy 11/14/16 - South Korean Won FBCO Sell 11/14/16 - ) South Korean Won HSBK Buy 11/14/16 - South Korean Won HSBK Sell 11/14/16 - ) Euro BANT Sell 11/18/16 ) Euro BONY Sell 11/18/16 ) Euro FBCO Sell 11/18/16 - ) Euro HSBK Sell 11/18/16 ) Euro SSBT Sell 11/18/16 ) British Pound BANT Sell 11/23/16 - British Pound BONY Sell 11/23/16 - British Pound FBCO Sell 11/23/16 - British Pound HSBK Sell 11/23/16 - Franklin Mutual Shares Fund Statement of Investments, September 30, 2016 (unaudited) (continued) British Pound SSBT Sell 11/23/16 - British Pound FBCO Sell 1/13/17 - British Pound HSBK Sell 1/13/17 - British Pound SSBT Sell 1/13/17 - Euro BANT Sell 1/17/17 - ) Euro BONY Sell 1/17/17 - ) Euro FBCO Sell 1/17/17 - ) Euro HSBK Sell 1/17/17 - ) Euro SSBT Sell 1/17/17 - ) British Pound FBCO Sell 2/13/17 - British Pound HSBK Sell 2/13/17 - British Pound SSBT Sell 2/13/17 - South Korean Won BANT Sell 2/13/17 - ) South Korean Won FBCO Sell 2/13/17 - ) South Korean Won HSBK Sell 2/13/17 - ) South Korean Won UBSW Sell 2/13/17 - Euro FBCO Sell 2/17/17 - Euro HSBK Sell 2/17/17 - Euro SSBT Sell 2/17/17 - Euro UBSW Sell 2/17/17 ) Total Forw ard Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BANT Bank of America N.A. BONY Bank of New York Mellon FBCO Credit Suisse International HSBK HSBC Bank PLC SSBT State Street Bank and Trust Co., N.A. UBSW UBS AG Currency EUR Euro GBP British Pound USD United States Dollar Selected Portfolio ADR American Depositary Receipt FHLB Federal Home Loan Bank GO General Obligation PIK Payment-In-Kind Franklin Mutual Series Funds Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Mutual Series Funds (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of seven separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds' portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Certain or all Funds attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund for OTC derivatives, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds' investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. Certain or all Funds entered into exchange traded futures contracts primarily to manage exposure to certain foreign currencies. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset at a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Certain or all Funds entered into OTC forward exchange contracts primarily to manage exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Certain or all Funds purchased or wrote exchange traded and/or OTC option contracts primarily to manage exposure to equity price and foreign exchange rate risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. When an option is purchased or written, an amount equal to the premium paid or received is recorded as an asset or liability, respectively. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium received or paid and the cost to close the position is recorded as a realized gain or loss. The following funds have invested in derivatives during the period. Franklin Mutual Beacon Fund  Futures, forwards and options Franklin Mutual European Fund  Futures and forwards Franklin Mutual Financial Services Fund  Futures, forwards and options Franklin Mutual Global Discovery Fund  Futures, forwards and options Franklin Mutual International Fund  Futures, forwards and options Franklin Mutual Quest Fund  Futures, forwards and options Franklin Mutual Shares Fund  Futures and forwards 4. INCOME TAXES At September 30, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Mutual Franklin Mutual Franklin Mutual Franklin Mutual Financial Global Discovery Beacon Fund European Fund Services Fund Fund Cost of investments $ 3,285,526,583 $ 2,574,142,320 $ 501,254,723 $ 19,236,480,448 Unrealized appreciation $ 735,637,426 $ 132,081,707 $ 79,232,461 $ 4,336,744,539 Unrealized depreciation (259,450,873 ) (249,899,049 ) (52,749,120 ) (1,818,309,731 ) Net unrealized appreciation (depreciation) $ 476,186,553 $ (117,817,342 ) $ 26,483,341 $ 2,518,434,808 Franklin Mutual International Franklin Mutual Franklin Mutual Fund Quest Fund Shares Fund Cost of investments $ 167,441,821 $ 5,111,664,732 $ 12,275,937,433 Unrealized appreciation $ 9,012,962 $ 428,423,593 $ 4,001,953,139 Unrealized depreciation (13,823,335 ) (480,189,009 ) (1,204,444,283 ) Net unrealized appreciation (depreciation) $ (4,810,373 ) $ (51,765,416 ) $ 2,797,508,856 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 6. RESTRICTED SECURITIES At September 30, 2016, certain or all funds held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Principal Amount/ Shares/Units/ Acquisition Warrants Issuer Dates Cost Value Franklin Mutual Beacon Fund 10,848 Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ 10,848 $ - 15,831,950 CB FIM Coinvestors LLC 1/15/09 - 6/02/09 - - 19,805,560 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 - - 2,846,329 International Automotive Components Group Brazil LLC 4/13/06 - 12/26/08 1,890,264 71,332 22,836,904 International Automotive Components Group North America LLC 1/12/06 - 3/18/13 18,692,218 16,118,972 10,273 Warrior Met Coal LLC, A 9/19/14 - 3/31/16 13,493,478 1,540,950 24,026 Warrior Met Coal LLC, B 3/31/16 - 6/23/16 1,922,095 3,603,900 Total Restricted Securities (Value is 0.6% of Net Assets) $ 36,008,903 $ 21,335,154 Franklin Mutual European Fund 16,127,149 Euro Wagon LP (Value is -% of Net Assets) 12/08/05 - 1/02/08 $ 6,282,509 $ - Franklin Mutual Financial Services Fund 4,357,178 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 $ - $ - 3,000,000 Hightow er Holding LLC, pfd., A, Series 1 3/31/08 - 1/05/10 2,362,324 3,896,100 968,000 Hightow er Holding LLC, pfd., A, Series 2 6/10/10 - 5/10/12 2,420,000 2,777,386 Total Restricted Securities (Value is 1.2% of Net Assets) $ 4,782,324 $ 6,673,486 Franklin Mutual Global Discovery Fund 8,893 Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ 8,893 $ - 30,279,560 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 - - 3,048,000 Hightow er Holding LLC, pfd., A, Series 2 6/10/10 - 5/10/12 7,620,000 8,745,322 3,819,425 International Automotive Components Group Brazil LLC 4/13/06 - 12/26/08 2,536,498 95,719 35,491,081 International Automotive Components Group North America LLC 1/12/06 - 3/18/13 29,095,371 25,050,669 60,966 Warrior Met Coal LLC, A 9/19/14 - 3/31/16 80,068,471 9,144,900 142,575 Warrior Met Coal LLC, B 3/31/16 - 6/23/16 11,406,033 21,386,250 Total Restricted Securities (Value is 0.3% of Net Assets) $ 130,735,266 $ 64,422,860 Franklin Mutual Quest Fund 9,272 Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ 9,272 $ - 1,439,821 CB FIM Coinvestors LLC 1/15/09 - 6/02/09 - - 1,969,071 a Eagle Bulk Shipping Inc. 3/30/16 5,552,991 12,582,364 17,934,688 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 - - 2,548,299 International Automotive Components Group Brazil LLC 4/13/06 - 12/26/08 1,692,334 63,863 19,924,658 International Automotive Components Group North America LLC 1/02/06 - 3/18/13 16,305,945 14,063,421 1,110,000 b Lee Enterprises Inc., w ts., 12/31/22 3/31/14 1,490,026 2,289,857 224,279 c Sorenson Communications Inc., Membership Interests 4/30/14 - 102,753,377 14,690 Warrior Met Coal LLC, A 9/19/14 - 3/31/16 19,293,267 2,203,500 34,356 Warrior Met Coal LLC, B 3/31/16 - 6/23/16 2,748,507 5,153,400 Total Restricted Securities (Value is 2.7% of Net Assets) $ 47,092,342 $ 139,109,782 Franklin Mutual Shares Fund 19,594 Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ 19,594 $ - 43,105,703 CB FIM Coinvestors LLC 1/15/09 - 6/02/09 - - 53,924,666 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 - - 7,234,813 International Automotive Components Group Brazil LLC 4/13/06 - 12/26/08 4,804,678 181,312 63,079,866 International Automotive Components Group North America LLC 1/12/06 - 3/18/13 51,662,536 44,523,661 39,407 Warrior Met Coal LLC, A 9/19/14 - 3/31/16 51,755,872 5,911,050 92,157 Warrior Met Coal LLC, B 3/31/16 - 6/23/16 7,372,579 13,823,550 Total Restricted Securities (Value is 0.4% of Net Assets) $ 115,615,259 $ 64,439,573 a The Fund also invests in unrestricted securities or other investments in the issuer, valued at $7,251,119 as of September 30, 2016. b The Fund also invests in unrestricted securities or other investments in the issuer, valued at $189,720,237 as of September 30, 2016. c The Fund also invests in unrestricted securities or other investments in the issuer, valued at $295,755,640 as of September 30, 2016. 7. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. During the period ended September 30, 2016, certain or all Funds held investments in “affiliated companies” as follows: Number of Number of Shares/Warrants/ Shares/Warrants/ Principal Amount Principal Amount Value at Held at Beginning Gross Gross Held at End of End of Investment Realized Name of Issuer of Period Additions Reductions of Period Period Income Gain (Loss) Franklin Mutual Beacon Fund Controlled Affiliates a PMG LLC 5,455 - (5,455 ) - $ - $ - $ (216,447 ) Non-Controlled Affiliates CB FIM Coinvestors LLC 15,831,950 - - 15,831,950 $ - $ - $ - KLX Inc. 2,576,340 184,700 - 2,761,040 97,188,608 - - Total Non-Controlled Affiliates 97,188,608 - - Total Affiliated Securities (Value is 2.6% of Net Assets) $ 97,188,608 $ - $ (216,447 ) Franklin Mutual European Fund Controlled Affiliates a Euro Wagon LP (Value is -% of Net Assets) 16,127,149 - - 16,127,149 $ - $ 24,376,923 $ - Franklin Mutual Financial Services Fund Non-Controlled Affiliates AB&T Financial Corp. (Value is -% b of Net Assets) 226,100 - - 226,100 $ 99,484 $ - $ - Franklin Mutual Global Discovery Fund Non-Controlled Affiliates International Automotive Components Group North America LLC (Value is 0.1% of Net Assets) 35,491,081 - - 35,491,081 $ 25,050,669 $ - $ - Franklin Mutual Quest Fund Non-Controlled Affiliates Advanced Emissions Solutions Inc. 1,724,209 - - 1,724,209 $ 12,966,052 $ - $ - Advanced Emissions Solutions Inc., Term Loan, 15.00%, 7/08/16 12,366,667 - (12,366,667 ) - - 293,724 60,835 Eastman Kodak Co. 3,728,145 - (588,666 ) 3,139,479 47,092,185 - (7,892,043 ) Eastman Kodak Co., Second Lien Term Loan, 10.75%, 9/03/20 51,000,000 41,085,701 - 92,085,701 90,013,773 5,263,650 - Eastman Kodak Co., Term Loan, 7.25%, 9/03/19 52,047,405 4,143,750 (18,222,539 ) 37,968,616 37,881,288 1,647,094 (2,439,827 ) Eastman Kodak Co., w ts., 9/03/18 48,582 - - 48,582 178,296 - - Eastman Kodak Co., w ts., 9/03/18 48,582 - - 48,582 128,742 - - Lee Enterprises Inc./IA 4,824,268 - - 4,824,268 18,091,005 - - Lee Enterprises Inc., Second Lien Term Loan, 12.00%, 12/15/22 25,448,045 42,902,864 (2,530,257 ) 65,820,652 68,864,857 4,048,339 47,202 Lee Enterprises Inc., senior secured note, first lien, 144A, 9.50%, 3/15/22 99,050,000 - - 99,050,000 102,764,375 7,031,174 - Lee Enterprises Inc., w ts., 12/31/22 1,110,000 - - 1,110,000 2,289,857 - - New Media Investment Group Inc. 4,441,772 - - 4,441,772 68,847,466 4,397,354 - New Media Holdings II LLC, Fourth Amendment Replacement Term Loan, 7.25%, 6/04/20 113,279,762 - (858,187 ) 112,421,575 112,421,575 5,317,236 12,124 Total Affiliated Securities (Value is 11.1% of Net Assets) $ 561,539,471 $ 27,998,571 $ (10,211,709 ) Franklin Mutual Shares Fund Controlled Affiliates a CB FIM Coinvestors LLC 43,105,703 - - 43,105,703 $ - $ - $ - Non-Controlled Affiliates Alexander's Inc. 326,675 - - 326,675 $ 137,072,830 $ 3,920,100 $ - Federal Signal Corp. 3,360,800 - - 3,360,800 44,564,208 705,768 - Guaranty Bancorp 1,146,366 - - 1,146,366 20,462,633 395,496 - International Automotive Components Group Brazil LLC 7,234,813 - - 7,234,813 181,312 - - International Automotive Components Group North America LLC 63,079,866 - - 63,079,866 44,523,661 - - White Mountains Insurance Group Ltd. 655,346 - (357,540 ) 297,806 247,178,980 655,346 213,872,012 Total Non-Controlled Affiliates 493,983,624 5,676,710 213,872,012 Total Affiliated Securities (Value is 3.3% of Net Assets) $ 493,983,624 $ 5,676,710 $ 213,872,012 a Issuer in w hich the Fund ow ns 25% or more of the outstanding voting securities. b Rounds to less than 0.1% of net assets. 8. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES Certain or all Funds invest in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended September 30, 2016, certain or all Funds held investments in affiliated management investment companies as follows: % of Affiliated Fund Number of Shares Number of Shares Value at Shares Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Held at End of of Period Additions Reductions Period Period Income Gain (Loss) Period Franklin Mutual European Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio - 343,377,000 (343,377,000 ) - $ - $ - $ - -% Franklin Mutual Financial Services Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio - 18,784,000 (18,784,000 ) - $ - $ - $ - -% Franklin Mutual Global Discovery Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio - 1,068,309,000 (1,068,309,000 ) - $ - $ - $ - -% Franklin Mutual International Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio - 11,626,000 (11,626,000 ) - $ - $ - $ - -% Franklin Mutual Quest Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio - 4,116,000 (4,116,000 ) - $ - $ - $ - -% Franklin Mutual Shares Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio - 80,712,000 (80,712,000 ) - $ - $ - $ - -% 9. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: · Level 1 – quoted prices in active markets for identical financial instruments · Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of September 30, 2016, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Mutual Beacon Fund Assets: Investments in Securities: Equity Investments: a Auto Components $ - $ - $ $ Oil, Gas & Consumable Fuels - All other Equity Investments b - - c Corporate Bonds, Notes and Senior Floating Rate Interests - - Corporate Notes and Senior Floating Rate Interests in Reorganization - - c Companies in Liquidation - c Municipal Bonds in Reorganization - - Options Purchased - - Short Term Investments - Total Investments in Securities $ Other Financial Instruments: Futures Contracts $ $ - $ - $ Forw ard Exchange Contracts - - Total Other Financial Instruments $ $ $ - $ Liabilities: Other Financial Instruments: Options Written $ $ - $ - $ Securities Sold Short - - Futures Contracts - - Forw ard Exchange Contracts - - Total Other Financial Instruments $ $ $ - $ Franklin Mutual European Fund Assets: Investments in Securities: Equity Investments: a Energy Equipment & Services $ - $ - $ $ Machinery - All Other Equity Investments b - - c Short Term Investments - Total Investments in Securities $ Other Financial Instruments: Futures Contracts $ $ - $ - $ Forw ard Exchange Contracts - - Total Other Financial Instruments $ $ $ - $ Liabilities: Other Financial Instruments: Futures Contracts $ $ - $ - $ Forw ard Exchange Contracts - - Total Other Financial Instruments $ $ $ - $ Franklin Mutual Financial Services Fund Assets: Investments in Securities: Equity Investments: a Banks $ $ $ - $ Diversified Financial Services - All Other Equity Investments b - - Companies in Liquidation - - c Options Purchased - - Short Term Investments - Total Investments in Securities $ Other Financial Instruments: Futures Contracts $ $ - $ - $ Forw ard Exchange Contracts - - Total Other Financial Instruments $ $ $ - $ Liabilities: Other Financial Instruments: Futures Contracts $ $ - $ - $ Forw ard Exchange Contracts - - Total Other Financial Instruments $ $ $ - $ Franklin Mutual Global Discovery Fund Assets: Investments in Securities: Equity Investments: a Auto Components $ $ - $ $ Banks - Diversified Financial Services - Machinery - Oil, Gas & Consumable Fuels - All Other Equity Investments b - - c Corporate Bonds, Notes and Senior Floating Rate Interests - - Corporate Notes and Senior Floating Rate Interests in Reorganization - - c Companies in Liquidation - c Municipal Bonds in Reorganization - - Options Purchased - - Short Term Investments - Total Investments in Securities $ Other Financial Instruments: Futures Contracts $ $ - $ - $ Forw ard Exchange Contracts - - Total Other Financial Instruments $ $ $ - $ Liabilities: Other Financial Instruments: Securities Sold Short $ $ - $ - $ Futures Contracts - - Forw ard Exchange Contracts - - Total Other Financial Instruments $ $ $ - $ Franklin Mutual International Fund Assets: Investments in Securities: Equity Investments: a,b $ $ - $ - $ Options Purchased - - Short Term Investments - Total Investments in Securities $ $ $ - $ Other Financial Instruments: Futures Contracts $ $ - $ - $ Forw ard Exchange Contracts - - Total Other Financial Instruments $ $ $ - $ Liabilities: Other Financial Instruments: Futures Contracts $ $ - $ - $ Forw ard Exchange Contracts - - Total Other Financial Instruments $ $ $ - $ Franklin Mutual Quest Fund Assets: Investments in Securities: Equity Investments: a Auto Components $ - $ - $ 14,127,284 $ 14,127,284 Communications Equipment - - 102,753,377 102,753,377 Energy Equipment & Services - - 319,749 319,749 Marine - - 12,582,364 12,582,364 Media 170,127,935 - 2,289,857 172,417,792 Oil, Gas & Consumable Fuels 229,216,850 - 7,356,900 236,573,750 All Other Equity Investments b 1,880,309,997 - - c 1,880,309,997 Corporate Bonds, Notes and Senior Floating Rate Interests - 1,579,544,584 - 1,579,544,584 Corporate Bonds, Notes and Senior Floating Rate Interests in Reorganization - 142,898,902 - c 142,898,902 Companies in Liquidation 1,744,117 15,566,337 - c 17,310,454 Municipal Bonds in Reorganization - 48,719,344 - 48,719,344 Short Term Investments 796,441,719 55,900,000 - 852,341,719 Total Investments in Securities $ 3,077,840,618 $ 1,842,629,167 $ 139,429,531 $ 5,059,899,316 Other Financial Instruments: Futures Contracts $ 2,057,346 $ - $ - $ 2,057,346 Forw ard Exchange Contracts - 10,894,313 - 10,894,313 Total Other Financial Instruments $ 2,057,346 $ 10,894,313 $ - $ 12,951,659 Liabilities: Other Financial Instruments: Securities Sold Short $ 31,287,115 $ - $ - $ 31,287,115 Futures Contracts 139,005 - - 139,005 Forw ard Exchange Contracts - 2,903,364 - 2,903,364 Total Other Financial Instruments $ 31,426,120 $ 2,903,364 $ - $ 34,329,484 Franklin Mutual Shares Fund Assets: Investments in Securities: Equity Investments: a Auto Components $ - $ - $ 44,704,973 $ 44,704,973 Banks 1,336,963,757 2,882,503 - 1,339,846,260 Machinery 272,717,125 37,916,389 310,633,514 Oil, Gas & Consumable Fuels 1,004,697,800 - 19,734,600 1,024,432,400 All Other Equity Investments b 10,236,132,509 - - c 10,236,132,509 Corporate Bonds, Notes and Senior Floating Rate Interests - 666,710,478 - 666,710,478 Corporate Notes and Senior Floating Rate Interests in Reorganization - 185,094,377 - c 185,094,377 Companies in Liquidation 99,968 14,311,273 - c 14,411,241 Municipal Bonds in Reorganization - 42,103,031 - 42,103,031 Short Term Investments 1,025,377,656 183,999,850 - 1,209,377,506 Total Investments in Securities $ 13,875,988,815 $ 1,133,017,901 $ 64,439,573 $ 15,073,446,289 Other Financial Instruments: Futures Contracts $ 8,496,869 $ - $ - $ 8,496,869 Forw ard Exchange Contracts - 42,483,099 - 42,483,099 Total Other Financial Instruments $ 8,496,869 $ 42,483,099 $ - $ 50,979,968 Liabilities: Other Financial Instruments: Securities Sold Short $ 84,826,720 $ - $ - $ 84,826,720 Futures Contracts 104,943 - - 104,943 Forw ard Exchange Contracts - 6,830,960 - 6,830,960 Total Other Financial Instruments $ 84,931,663 $ 6,830,960 $ - $ 91,762,623 a Includes common, preferred and convertible preferred stocks as w ell as other equity investments. b For detailed categories, see the accompanying Statement of Investments. c Includes securities determined to have no value at September 30, 2016. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliations of assets for the nine months ended September 30, 2016, are as follows: Net Change in Unrealized Appreciation Balance at Net Unrealized (Depreciation) on Beginning of Transfers Into Transfers Out Cost Basis Net Realized AppreciationBalance at End Assets Held at Period Period Purchases Sales Level 3 a of Level 3 b Adjustments Gain (Loss) (Depreciation) of Period End Franklin Mutual Financial Services Fund Assets: Investments in Securities: Equity Investments: c Diversified Financial Services $ 5,601,410 $ - $ - $ - $ - $ - $ - $ 1,072,076 $ 6,673,486 $ 1,072,076 Franklin Mutual Quest Fund Assets: Investments in Securities: Equity Investments: c Auto Components $ 10,782,830 $ - $ - $ - $ - $ - $ - $ 3,344,454 $ 14,127,284 $ 3,344,454 Communications Equipment 47,098,569 - 55,654,808 102,753,377 55,654,808 Energy Equipment & Services 548,142 - (228,393 ) 319,749 (228,393 ) Marine - 5,527,228 - 282,129 - - - 6,773,007 12,582,364 6,773,007 Media - - - 815,194 - - - 1,474,663 2,289,857 1,474,663 Oil, Gas & Consumable Fuels - 2,748,507 - 1,763,897 - - - 2,844,496 7,356,900 2,844,496 Corporate Bonds, Notes and Senior Floating Rate Interests in Reorganization 16,582 d - - - (2,266 ) - - (14,316 ) - d - Companies in Liquidation 2,154,962 d - (2,582,941 ) 2,582,941 (2,154,962 ) - d - Total Investments in Securities $ 60,601,085 $ 8,275,735 $ - $ 2,861,220 $ (2,266 ) $ (2,582,941) $ 2,582,941 $ 67,693,757 $ 139,429,531 $ 69,863,035 a The investments w ere transferred into Level 3 as a result of their value being determined using a significant unobservable input. May include amounts related to a corporate action. b The investments w ere transferred out of Level 3 as a result of the removal of a significant unobservable valuation input. c Includes common and preferred stocks as w ell as other equity investments. d Includes securities determined to have no value. Significant unobservable valuation inputs developed by the VLOC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of September 30, 2016, are as follows: Impact to Fair Fair Value at Value if Input Description End of Period Valuation Technique Unobservable Inputs Amount/Range Increases a Franklin Mutual Financial Services Fund Assets: Investments in Securities: Equity Investments: b Diversified Financial Services $ 6,673,486 Discounted Cost of equity 16 % Decrease c Cash Flow Revenue grow th rate 6.2% - 24.7% Increase c Model Adjusted EBITDA margin 13.0% - 20.6% Increase c Franklin Mutual Quest Fund Assets: Investments in Securities: Equity Investments: Auto Components $ 14,063,421 Market comparables Discount for lack of marketability 10 % Decrease d EV / EBITDA multiple 3.9 x Increase d Marine 12,582,364 Market comparables Discount for lack of marketability 10 % Decrease d All Other Investments e 112,783,746 Total $ 139,429,531 a Represents the directional change in the fair value of the Level 3 financial instruments that w ould result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in the input w ould have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b Includes preferred stocks. c Represents a significant impact to fair value and net assets. d Represents a significant impact to fair value but not net assets. e Includes financial instruments w ith values derived using prior transaction prices or third party pricing information w ithout adjustment for w hich such inputs are unobservable. May also include fair value of immaterial financial instruments developed using various valuation techniques and unobservable inputs. Abbreviations List EBITDA - Earnings before interest, taxes, depreciation and amortization EV - Enterprise value 10. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN MUTUAL SERIES FUNDS By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2016 By /s/Robert G. Kubilis Robert G. Kubilis Chief Financial Officer and Chief Accounting Officer Date
